--------------------------------------------------------------------------------

Exhibit 10.2





TAX MATTERS AGREEMENT




among




General Electric Company,
on behalf of itself
and the members
of the Company Group,




and




Transportation Systems Holdings Inc.
on behalf of itself
and the members
of the SpinCo Group




and




Westinghouse Air Brake Technologies Corporation
on behalf of itself
and the members
of the Parent Group






and






Wabtec US Rail, Inc.






Dated as of February 25, 2019







--------------------------------------------------------------------------------





TABLE OF CONTENTS

         
Page
SECTION 1.
Definitions.
1
SECTION 2.
Sole Tax Sharing Agreement.
15
SECTION 3.
Certain Pre-Closing Matters.
15
SECTION 4.
Allocation of Taxes.
15
SECTION 5.
Preparation and Filing of Tax Returns.
18
SECTION 6.
Apportionment of Tax Attributes.
22
SECTION 7.
Utilization of Tax Attributes.
22
SECTION 8.
Deductions and Reporting for Certain Awards.
23
SECTION 9.
Tax Refunds.
24
SECTION 10.
Certain Covenants.
24
SECTION 11.
Section 336(e) and Section 338(h)(10) Elections.
25
SECTION 12.
Direct Sale Matters.
27
SECTION 13.
Allocation of Structure Benefits.
28
SECTION 14.
Indemnities.
31
SECTION 15.
Payments.
32
SECTION 16.
Communication and Cooperation.
33
SECTION 17.
Audits and Contest.
35
SECTION 18.
Notices.
36
SECTION 19.
Costs and Expenses.
37
SECTION 20.
Effectiveness; Termination and Survival.
37
SECTION 21.
Specific Performance.
38
SECTION 22.
Captions.
38
SECTION 23.
Entire Agreement; Amendments and Waivers.
38
SECTION 24.
Governing Law and Interpretation.
39

SECTION 25.
Dispute Resolution.
39

SECTION 26.
Counterparts.
40
SECTION 27.
Successors and Assigns; Third Party Beneficiaries.
40
SECTION 28.
Authorization, Etc.
40
SECTION 29.
Change in Tax Law.
40




--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT


This TAX MATTERS AGREEMENT (the “Agreement”) is entered into as of February 25,
2019 among General Electric Company (the “Company”), a New York corporation, on
behalf of itself and the members of the Company Group, Transportation Systems
Holdings Inc. (“SpinCo”), a Delaware corporation, on behalf of itself and the
members of the SpinCo Group, Westinghouse Air Brake Technologies Corporation
(“Parent”), a Delaware corporation, on behalf of itself and the members of the
Parent Group, and Wabtec US Rail, Inc. (“Direct Sale Purchaser”), a Delaware
corporation.


WITNESSETH:


WHEREAS, pursuant to the Tax laws of various jurisdictions, certain members of
the SpinCo Group presently file certain Tax Returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Internal Revenue Code of 1986, as amended (the
“Code”)) with certain members of the Company Group;


WHEREAS, the Company, Parent, SpinCo and Direct Sale Purchaser have entered into
a Separation, Distribution and Sale Agreement, dated as of May 20, 2018 (as
amended pursuant to the Amendment to Separation, Distribution and Sale Agreement
dated as of January 25, 2019, the “Separation Agreement”) and the Company,
Parent, SpinCo and Merger Sub have entered into an Agreement and Plan of Merger,
dated as of May 20, 2018 (as amended pursuant to the Amendment to Agreement and
Plan of Merger dated as of January 25, 2019, the “Merger Agreement”) pursuant to
which the Internal Reorganization, the Direct Sale, the SpinCo Transfer, the
Distribution and the Merger and other related transactions will be consummated;


WHEREAS, the parties intend that the Intended Tax Treatment apply;


WHEREAS, the Company, Parent and SpinCo desire to set forth their agreement on
the rights and obligations of the Company, SpinCo, Parent and the members of the
Company Group, the SpinCo Group, and Parent Group respectively, with respect to
(A) the administration and allocation of U.S. federal, state, local and non-U.S.
Taxes incurred in Taxable periods beginning prior to the Distribution Date, as
defined below, and (B) various other Tax matters;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


SECTION 1.          Definitions.


(a)          As used in this Agreement:


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
specified Person, whether now or in the future, as of the date on which, or at
any time during the period for which, the determination of affiliation is being
made.  For purposes of determining whether a Person is an Affiliate, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of securities, contract or otherwise.  It is expressly
agreed that, from and after the Distribution Date, no member of the Company
Group shall be deemed to be an Affiliate of any member of the SpinCo Group, and
no member of the SpinCo Group shall be deemed to be an Affiliate of any member
of the Company Group.

--------------------------------------------------------------------------------

“Agreement” shall have the meaning ascribed thereto in the preamble.


“Applicable Law” (or “Applicable Tax Law,” as the case may be) shall mean, with
respect to any Person, any U.S. federal, state, county, municipal, local,
multinational or non-U.S. statute, treaty, law, common law, ordinance, rule,
regulation, order, writ, injunction, judicial decision, decree, permit or other
legally binding requirement of any Governmental Authority applicable to such
Person or any of its respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).


“Basis Adjustment” means the cumulative increase to the tax basis of any
Reference Asset as a result of (i) the SpinCo Transactions, (ii) the Section
336(e) Elections, (iii) the Section 338(h)(10) Elections, (iv) the Internal
Reorganization, (v) the Direct Sale or (vi) payments made pursuant to Section
13, in each case, for U.S. federal, state and local income tax purposes.


“Business Day” shall mean a day, other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.


“Closing Date” shall have the meaning ascribed thereto in the Merger Agreement.


“Closing of the Books Method” shall mean the apportionment of items between
portions of a Taxable period (i) as required under the Treasury regulations
promulgated under Sections 336(e) and 338 of the Code, respectively, in
connection with the Section 336(e) Elections, the Section 338(h)(10) Elections
and any election made under Section 338(g) of the Code pursuant to Section
10(b), as the case may be, and (ii) if and to the extent the preceding clause
(i) is inapplicable, based on a closing of the books and records on the close of
the Distribution Date (in the event that the Distribution Date is not the last
day of the Taxable period, as if the Distribution Date were the last day of the
Taxable period), and in the case of this clause (ii), subject to adjustment for
items accrued on the Distribution Date that are properly allocable to the
Taxable period following the Distribution, as reasonably agreed by the Company
and Parent; provided that, for the avoidance of doubt, any transaction deemed to
occur for U.S. federal income tax purposes as a result of the Section 336(e)
Elections, the Section 338(h)(10) Elections or any election made under Section
338(g) of the Code pursuant to Section 10(b) shall be deemed for all purposes of
this Agreement to have occurred prior to the Distribution Effective Time;
provided, further, that any items not susceptible to such apportionment shall be
apportioned on the basis of elapsed days during the relevant portion of the
Taxable period.
2

--------------------------------------------------------------------------------

“Code” shall have the meaning ascribed thereto in the recitals.


“Combined Group” shall mean any group that filed or was required to file (or
will file or be required to file) a Tax Return on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the Company Group
and (i) at least one member of the SpinCo Group or (ii) at least one Direct Sale
Transferred Subsidiary.


“Combined Tax Return” shall mean a Tax Return filed in respect of U.S. federal,
state, local or non-U.S. income Taxes for a Combined Group, or any other
affiliated, consolidated, combined, unitary, fiscal unity or other group basis
(including as permitted by Section 1501 of the Code) Tax Return of a Combined
Group.


 “Company” shall have the meaning ascribed thereto in the preamble.


“Company Business” shall mean the business conducted by the Company and its
Affiliates, other than the SpinCo Business.


“Company Group” shall mean the Company and each of its direct and indirect
Subsidiaries immediately after the Distribution, including any predecessors or
successors thereto (other than those entities comprising the SpinCo Group or the
Parent Group).  For the avoidance of doubt, any reference herein to the
“members” of the Company Group shall include the Company.


“Company Separate Tax Return” shall mean any Tax Return that is required to be
filed by, or with respect to, a member of the Company Group that is not a
Combined Tax Return.


“Compensatory Equity Interests” shall mean any options, stock appreciation
rights, restricted stock, stock units or other rights with respect to the
Company’s stock that are granted on or prior to the Distribution Date by any
member of the Company Group in connection with employee, independent contractor
or director compensation or other employee benefits (including, for the
avoidance of doubt, options, stock appreciation rights, restricted stock,
restricted stock units, performance share units or other rights issued in
respect of any of the foregoing by reason of the Distribution or any subsequent
transaction).


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
3

--------------------------------------------------------------------------------

“Credit Event” means the occurrence of any of the following events: (a) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed, and which such filing is not contested within 30 days or dismissed within
60 days after the filing, seeking (i) liquidation, reorganization or other
relief in respect of any member of the Parent Group or its debts, or of a
substantial part of its assets, under any U.S. federal, state or non-U.S.
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any member of the Parent Group or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (b) any member of the Parent
Group shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any U.S. federal, state or
non-U.S. bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any member of the
Parent Group or for a substantial part of its assets, or (iii) make a general
assignment for the benefit of creditors; or (c) any member of the Parent Group
engages in any other action or fails to take any action that constitutes an
‘event of default’ under any indebtedness or guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000,000 if such event of default is not waived
by the applicable creditor or cured by the applicable member of the Parent
Group, and if such indebtedness or guarantee is not refinanced, terminated or
otherwise settled, in each case, within 30 days of the occurrence of such event
of default.


“Default Rate” shall mean a rate per annum equal to LIBOR plus 500 basis points.


“Direct Sale” shall have the meaning ascribed to it in the Separation Agreement.


“Direct Sale Allocation Principles” shall mean the principles set forth on
Schedule A hereto.


“Direct Sale Assets” shall have the meaning ascribed to it in the Separation
Agreement.


 “Direct Sale Consideration” means the Direct Sale Purchase Price plus, to the
extent properly taken into account under Section 1060 of the Code or any
comparable statutes in any other jurisdiction, the Direct Sale Liabilities.


“Direct Sale Deficit Amount” shall have the meaning ascribed to it in the
Separation Agreement.


“Direct Sale Increase Amount” shall have the meaning ascribed to it in the
Separation Agreement.


“Direct Sale Liabilities” shall have the meaning ascribed to it in the
Separation Agreement.


“Direct Sale Purchase Price” shall have the meaning ascribed to it in the
Separation Agreement.
4

--------------------------------------------------------------------------------

“Direct Sale Separate Tax Return” shall mean any Tax Return that is required to
be filed by, or with respect to, any Direct Sale Transferred Subsidiary that is
not a Combined Tax Return.


“Direct Sale Structure Tax Asset” shall mean any (i) Basis Adjustment in respect
of a Direct Sale Asset and (ii) any deduction for Imputed Interest with respect
to payments under Section 13(c) that are attributable to the Direct Sale.


“Distribution” shall have the meaning ascribed to it in the Separation
Agreement.


“Distribution Date” shall mean the date on which the Distribution occurs.


“Distribution Date QBAI” shall mean, for any relevant CFC, the product of (i)
such CFC’s “qualified business asset investment” (as defined in Section
951A(d)(1) of the Code) for the taxable year of such CFC that includes the
Distribution Date, determined as though such taxable year ended on the
Distribution Date, and (ii) a fraction, the numerator of which is the number of
days in the portion of such taxable year ending on the Distribution Date and the
denominator of which is the total number of days in such taxable year.


“Distribution Effective Time” shall have the meaning ascribed to it in the
Separation Agreement; provided that, for the avoidance of doubt, any transaction
deemed to occur for U.S. federal income tax purposes as a result of the Section
336(e) Elections, the Section 338(h)(10) Elections or any election made under
Section 338(g) of the Code pursuant to Section 10(b) shall be deemed for all
purposes of this Agreement to have occurred prior to the Distribution Effective
Time.


 “Equity Interests” shall mean any stock or other securities treated as equity
for Tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.


“Escheat Payment” shall mean any payment required to be made to a Governmental
Authority pursuant to an abandoned property, escheat or similar law.


“Final Determination” shall mean (i) with respect to U.S. federal income Taxes,
(A) a “determination” as defined in Section 1313(a) of the Code (including, for
the avoidance of doubt, an executed IRS Form 906), or (B) the execution of an
IRS Form 870-AD (or any successor form thereto), as a final resolution of Tax
liability for any Taxable period, except that a Form 870-AD (or successor form
thereto) that reserves the right of the taxpayer to file a claim for refund or
the right of the IRS to assert a further deficiency shall not constitute a Final
Determination with respect to the item or items so reserved; (ii) with respect
to Taxes other than U.S. federal income Taxes, any final determination of
liability in respect of a Tax that, under Applicable Tax Law, is not subject to
further appeal, review or modification through proceedings or otherwise; (iii)
with respect to any Tax, any final disposition by reason of the expiration of
the applicable statute of limitations (giving effect to any extension, waiver,
or mitigation thereof); or (iv) with respect to any Tax, the payment of such Tax
by any member of the Company Group, any member of the SpinCo Group or any member
of the Parent Group, whichever is responsible for payment of such Tax under
Applicable Tax Law, with respect to any item disallowed or adjusted by a Taxing
Authority; provided that, in the case of this clause (iv), the provisions of
Section 17 have been complied with, or, if such Section is inapplicable, that
the Member Company responsible under this Agreement for such Tax is notified by
the Member Company paying such Tax that it has determined that no action should
be taken to recoup such disallowed item, and the other Member Company agrees
with such determination.
5

--------------------------------------------------------------------------------



“Governmental Authority” shall mean any multinational, U.S., non-U.S., federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.


“Group” shall mean the SpinCo Group, the Company Group or the Parent Group, as
appropriate.


“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 of the Code or any other provision of the Code with respect to the payment
obligations under Section 13(c).


“Indemnified Party” shall mean the party which is entitled to seek
indemnification from another party pursuant to the provisions of Section 14.


“Indemnifying Party” shall mean the party from which another party is entitled
to seek indemnification pursuant to the provisions of Section 14.


“Intended Tax Treatment” shall mean:




(a)
The treatment of the SpinCo Class A Preferred Stock and the SpinCo Class B
Preferred Stock as stock subject to Section 1504(a)(4) of the Code;





(b)
The treatment of the formation of SpinCo, the Internal Reorganization, the
Direct Sale, the SpinCo Transfer, the Distribution, the Merger and the
Post-Closing Transfers as (i) a series of transactions effected pursuant to an
integrated plan to dispose of the stock of SpinCo and other entities comprising
the SpinCo Business (within the meaning of Treasury Regulations Section
1.336-1(b)(5)(iii) and 1.338-3(b)(3)(ii)(C)) and (ii) a series of related
transactions (within the meaning of Treasury Regulations Section
1.197-2(h)(6)(ii)(B));





(c)
The treatment of the SpinCo Transactions, by virtue of the transactions
occurring thereby and the Section 336(e) Elections and the Section 338(h)(10)
Elections, as giving rise for U.S. federal, state and local income tax purposes
to a taxable purchase and sale of the assets held immediately after the SpinCo
Transfer by SpinCo and each other Applicable Subsidiary (other than the Equity
Interests of the Applicable Subsidiaries); and

6

--------------------------------------------------------------------------------





(d)
The treatment of the Direct Sale for U.S. federal, state and local income tax
purposes as a taxable purchase and sale of the Direct Sale Assets (including the
assets held, or treated for U.S. federal income tax purposes as held,
immediately prior to the Direct Sale by any Direct Sale Transferred Subsidiary
for which an election is made under Section 338(h)(10) of the Code pursuant to
Section 12(d), but excluding the Equity Interests of any such Direct Sale
Transferred Subsidiary).



“Internal Reorganization” shall have the meaning ascribed thereto in the
Separation Agreement.


“IRS” shall mean the United States Internal Revenue Service.


“Kazakhstan Side Letter Agreement” shall mean the agreement between the Company
and Parent in respect of the transfer of (i) a certain agreement between General
Electric Kazakhstan LLP and KTZ-Freight Transportation JSC dated January 18,
2018 and (ii) a certain agreement between General Electric Kazakhstan LLP and
KTZ-Freight Transportation JSC dated November 10, 2017.


“Material Breach Payment” has the meaning set forth in Section 13(c)(vi).


“Member Company” shall mean the Company, SpinCo or Parent (or the appropriate
member of each of their respective Groups), as appropriate.


“Merger” shall mean, collectively, (i) the merger of Merger Sub with and into
SpinCo, with SpinCo continuing as the surviving corporation, pursuant to the
Merger Agreement, and (ii) Parent’s acquisition of all of the SpinCo Class B
Preferred Stock for  $10,000,000 cash immediately prior to the transactions
described in item (i) and pursuant to the Merger Agreement.


“Merger Agreement” shall have the meaning ascribed thereto in the recitals.


“Merger Effective Time” shall have the meaning ascribed thereto in the Merger
Agreement.


“Merger Sub” shall have the meaning ascribed to it in the Merger Agreement.


“Non-Stepped-Up Basis” shall mean the tax basis of any Reference Asset in
respect of which a Basis Adjustments occurs, as determined before giving effect
to the first event described in clauses (i)-(vi) of the definition of “Basis
Adjustment” that gave rise to an adjustment to the tax basis of such Reference
Asset.


“Parent” shall have the meaning ascribed thereto in the preamble.
7

--------------------------------------------------------------------------------



“Parent Change of Control” means the occurrence of any of the following events:


(a)          any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the beneficial owner of
securities of Parent representing more than fifty percent (50%) of the combined
voting power of Parent’s then outstanding voting securities;


(b)          the shareholders of Parent approve a plan of complete liquidation
or dissolution of Parent or there is consummated an agreement or series of
related agreements for the sale, lease or other disposition, directly, or
indirectly, by Parent of all or substantially all of Parent’s assets, other than
such sale, lease or other disposition by Parent of all or substantially all of
Parent’s assets to an entity at least fifty percent (50%) of the combined voting
power of the voting securities of which are owned by shareholders of Parent in
substantially the same proportions as their ownership of Parent immediately
prior to such disposition;


(c)          there is consummated a merger or consolidation of Parent or any
direct or indirect subsidiary of Parent with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (i) the board of directors of Parent immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company resulting from or surviving such merger or consolidation or, if
such company is a Subsidiary, the ultimate parent thereof, or (ii) all of the
Persons who were the respective beneficial owners of the voting securities of
Parent immediately prior to such merger or consolidation do not Beneficially
Own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities of the Person resulting from or surviving
such merger or consolidation or, if such company is a Subsidiary, the ultimate
parent thereof; or


(d)          a “change of control” or similar defined term in any agreement
governing indebtedness of the Parent Group with aggregate principal amount or
aggregate commitments outstanding in excess of $1,000,000,000.


Notwithstanding the foregoing, (i) the determination of whether a “Parent Change
of Control” has occurred shall not take into account the transactions
contemplated by this Agreement, the Separation Agreement and the Merger
Agreement, and (ii) except with respect to clause (c)(i) above, a “Parent Change
of Control” shall not be deemed to have occurred by virtue of the consummation
of any transaction or series of integrated transactions immediately following
which the record holders of Parent Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
Parent immediately following such transaction or series of transactions.


“Parent Common Stock” shall have the meaning ascribed to it in the Merger
Agreement.
8

--------------------------------------------------------------------------------

“Parent Class A Preferred Stock” shall have the meaning ascribed to it in the
Merger Agreement.


“Parent Group” shall mean (i) Parent and each of its direct and indirect
Subsidiaries immediately prior to the Merger and (ii) after the Merger, the
entities described in (i) and the entities comprising the SpinCo Group,
including any predecessors or successors thereto (other than those entities
comprising the Company Group).  For the avoidance of doubt, any reference herein
to the “members” of the Parent Group shall include Parent.


“Parent Group Return” shall mean the consolidated U.S. federal income tax return
of the “affiliated group” (within the meaning of Section 1504(a) of the Code) of
which Parent is the common parent.


“Person” shall have the meaning ascribed to it in Section 7701(a)(1) of the
Code.


“Post-Closing Transfers” shall mean the sale, transfer or other divestiture by
the Company of shares of Parent Class A Preferred Stock and/or Parent Common
Stock pursuant to Article III of the Shareholders Agreement dated as of February
25, 2019 between Parent, the Company and the other parties thereto.


“Post-Distribution Period” shall mean any Taxable period (or portion thereof)
beginning after the Distribution Date.


“Pre-Distribution Period” shall mean any Taxable period (or portion thereof)
ending on or before the Distribution Date.


“Reference Asset” means any asset:


(i)          owned immediately prior to the Distribution by (A) an Applicable
Subsidiary, (B) an entity that, for U.S. federal income tax purposes, is treated
as a partnership one or more direct or indirect partners of which are Applicable
Subsidiaries, provided that, if an Applicable Subsidiary is an indirect partner,
any intermediate entity between such Applicable Subsidiary and the relevant
partnership shall be treated for U.S. federal income tax purposes as an entity
that is disregarded as separate from its owner or as a partnership, (C) a branch
of any entity described in the preceding clauses (A) and (B), or (D) an entity
that, for U.S. federal income tax purposes, is disregarded as an entity separate
from any entity described in the preceding clauses (A) and (B),


(ii)          transferred, or treated for U.S. federal income tax purposes as
transferred (including, for the avoidance of doubt, pursuant to a sale deemed to
occur by reason of an election under Section 338(h)(10) of the Code), in the
Direct Sale and owned immediately prior to the Direct Sale by (A) the Company,
(B) an Affiliate of the Company that is treated as a domestic corporation for
U.S. federal income tax purposes (other than any Direct Sale Transferred
Subsidiary), (C) a Direct Sale Transferred Subsidiary with respect to which an
election is made under Section 338(h)(10) of the Code pursuant to Section 12(d),
(D) an entity that is treated, for U.S. federal income tax purposes, as a
partnership one or more direct or indirect partners of which are entities
described in the preceding clauses (A) through (C), provided that, if an entity
described in the preceding clauses (A) through (C) is an indirect partner, any
intermediate entity between such entity and the relevant partnership shall be
treated for U.S. federal income tax purposes as an entity that is disregarded as
separate from its owner or as a partnership, (E) a branch of any entity
described in the preceding clauses (A) through (D), or (F) an entity that, for
U.S. federal income tax purposes, is disregarded as separate from any entity
described in the preceding clauses (A) through (D), or
9

--------------------------------------------------------------------------------

(iii)          owned, or treated for U.S. federal income tax purposes as owned,
immediately before the Direct Sale by an entity that is treated as a partnership
for such purposes, but only to the extent that equity interests of such entity
also constitute Reference Assets;


provided, however, that (X) a partnership will be treated as being described in
one of the preceding clauses (i)(B), (ii)(D) and (iii) and (Y) an entity or
branch will be treated as being described in one of the preceding clauses
(i)(C), (i)(D), (ii)(E) and (ii)(F), only if such partnership, entity or branch,
as the case may be, is listed on Schedule B hereto.  A Reference Asset also
includes any asset of a member of the Parent Group the tax basis of which is
determined, in whole or in part, by reference to the tax basis of an asset that
is described in the preceding sentence, including “substituted basis property”
within the meaning of Section 7701(a)(42) of the Code.  For the avoidance of
doubt, no asset owned (or treated as owned for U.S. federal income tax purposes)
by an entity for which an election is made under Section 338(g) of the Code
pursuant to Section 10(b) shall be treated as a Reference Asset.


“Separation Agreement” shall have the meaning ascribed thereto in the recitals.


“Specified SpinCo Pre-Closing Tax Matters” shall mean any (i) change in method
of accounting for a Taxable period ending on or prior to the Distribution,
including pursuant to Section 481 of the Code, (ii) “closing agreement” as
described in Section 7121 of the Code executed on or prior to the Distribution,
(iv) installment sale or open transaction disposition made on or prior to the
Distribution, (v) prepaid amount received on or prior to the Distribution, (vi)
any election under Section 108(i) of the Code made on or prior to the
Distribution, or (vii) corresponding or similar item under any provision of
state, local or non-U.S. Tax Law.


“SpinCo” shall have the meaning ascribed thereto in the preamble.


“SpinCo Business” shall have the meaning ascribed to the term “Tiger Business”
in the Separation Agreement.


“SpinCo Class A Preferred Stock” shall have the meaning ascribed to it in the
Separation Agreement.


“SpinCo Class B Preferred Stock” shall have the meaning ascribed to it in the
Separation Agreement.
10

--------------------------------------------------------------------------------

“SpinCo Class C Preferred Stock” shall have the meaning ascribed to it in the
Separation Agreement.


“SpinCo Common Stock” shall have the meaning ascribed to it in the Separation
Agreement.


“SpinCo Deficit Amount” shall have the meaning ascribed to it in the Separation
Agreement.


“SpinCo Group” shall mean SpinCo, each of its direct and indirect Subsidiaries
immediately after the Distribution, including any predecessors or successors
thereto (other than those entities comprising the Company Group).  For the
avoidance of doubt, any reference herein to the “members” of the SpinCo Group
shall include SpinCo.


“SpinCo Increase Amount” shall have the meaning ascribed to it in the Separation
Agreement.


“SpinCo Preferred Stock” means the SpinCo Class A Preferred Stock, the SpinCo
Class B Preferred Stock and the SpinCo Class C Preferred Stock.


“SpinCo Tax Attribute” means any Tax Attribute allocated, or otherwise made
available, to a member of the SpinCo Group pursuant to Section 6.


“SpinCo Separate Tax Return” shall mean any Tax Return that is required to be
filed by, or with respect to, any member of the SpinCo Group that is not a
Combined Tax Return.


“SpinCo Transactions” means, collectively, the SpinCo Transfer, the Distribution
and the Merger.


“SpinCo Transfer” shall have the meaning ascribed to it in the Separation
Agreement.


“Structure Benefit Payment Cap” means $470,000,000.


“Structure Benefits” means the reduction in U.S. federal, state and local cash
Taxes actually payable by the Parent Group (calculated on a “with and without”
basis) derived from the Structure Tax Assets, including, for the avoidance of
doubt, any such reduction in cash Taxes actually payable that is derived from a
Basis Adjustment in respect of any “qualified property” within the meaning of
Section 168(k)(2) of the Code; provided that Structure Benefits shall be
determined disregarding any reduction in Taxes attributable to any transaction
entered into outside of the ordinary course of business and which has a
significant purpose of reducing Taxes payable by the Parent Group (excluding,
for the avoidance of doubt, mergers, acquisitions, dispositions, and other
similar commercial transactions that may occur outside the ordinary course of
business but that are not primarily motivated by Tax planning).
11

--------------------------------------------------------------------------------

“Structure Tax Assets” means (i) the Basis Adjustments and (ii) any deduction
for Imputed Interest.


“Subsidiary” shall mean, with respect to any Person, any other Person of which
the specified Person, either directly or through or together with any other of
its Subsidiaries, owns more than 50% of the voting power in the election of
directors or their equivalents, other than as affected by events of default.


“Subsidiary Stock” means the stock of any member of the SpinCo Group that is
classified as an association taxable as a corporation for U.S. federal income
tax purposes, other than SpinCo.


“Supporting Information” shall mean documentation and information reasonably
necessary to verify the calculation or determination for which such
documentation and information is requested or provided.


“Surviving Tax Sharing Agreements” shall mean (i) Sections 3 and 4 of the
Assignment and Assumption Agreement and Bill of Sale among General Electric
Canada, General Electric Canada Company and Wabtec Transportation Canada Inc.,
(ii) Sections 4.03 and 4.04 of the Research Center Rental Agreement, dated as of
December 1, 2018, between GE India Industrial Pvt Ltd and GE Global Sourcing
India Private Limited, (iii) Section 5.04 of the Transition Services Agreement
between General Electric Company and Transportation Systems Holdings Inc., (iv)
Sections 4.04 and 4.05 of the Research and Development Agreement between General
Electric Company and Transportation Systems holdings Inc., (v) the Employee
Matters Agreement (to the extent relating to Taxes) among General Electric
Company, Transportation Systems Holdings Inc., Westinghouse Air Brake
Technologies Corporation and Wabtec US Rail, Inc., (vi) Sections 4.04 and 4.05
of the Research & Development Agreement between GE India Industrial Pvt Ltd and
Transportation Systems Holding Inc., (vii) Section 1 of the Share Transfer
Agreement between GE México, S.A. de C.V. and Wabtec Transportation Netherlands
Holdings B.V., (viii) Section 1 of the Share Transfer Agreement between General
Electric Company and Wabtec Netherlands B.V. and (ix) the Kazakhstan Side Letter
Agreement (to the extent related to Taxes).


“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) shall mean
(i) any tax, including any net income, gross income, gross receipts, alternative
or add-on minimum, sales, use, business and occupation, business, professional
and occupational license, value-added, trade, goods and services, ad valorem,
franchise, profits, license, business royalty, withholding, payroll, employment,
capital, excise, transfer, recording, severance, stamp, occupation, premium,
property, asset, real estate transfer, environmental, custom duty, impost,
obligation, assessment, levy, tariff or other tax or other like assessment or
charge of any kind whatsoever (including, but not limited to, any Escheat
Payment), together with any interest and any penalty, addition to tax or
additional amount imposed by a Taxing Authority; or (ii) any liability of any
member of the Company Group, the SpinCo Group or the Parent Group for the
payment of any amounts described in clause (i) as a result of any express or
implied obligation to indemnify any other Person, as a transferee or successor,
or by operation of Law (including Treasury Regulations Section 1.1502-6).
12

--------------------------------------------------------------------------------

“Tax Attribute” shall mean a net operating loss, net capital loss, unused
foreign tax credit, excess charitable contribution, unused general business
credit, or any other Tax Item that could reduce a Tax liability.


“Tax Item” shall mean any item of income, gain, loss, deduction, credit,
recapture of credit or any other item that increases or decreases Taxes paid or
payable.


“Tax Proceeding” shall mean any Tax audit, dispute, examination, contest,
litigation, arbitration, action, suits, claim, cause of action, review, inquiry,
assessment, hearing, complaint, demand, investigation or proceeding (whether
administrative, judicial or contractual).


“Tax Refund” shall mean any refund of Taxes (or credit in lieu thereof),
including the recovery of any recoverable value added or similar Taxes.


“Tax Return” shall mean any Tax return, statement, report, form, election, bill,
certificate, claim or surrender (including estimated Tax returns and reports,
extension requests and forms, and information returns and reports), or statement
or other document or written information filed or required to be filed with any
Taxing Authority, including any amendment thereof, appendix, schedule or
attachment thereto.


“Tax Year” shall mean the taxable year of Parent for U.S. federal income tax
purposes, as defined in Section 441(b) of the Code.


“Taxing Authority” shall mean any Governmental Authority (U.S. or non-U.S.),
including any state, municipality, political subdivision or governmental agency,
responsible for the imposition, assessment, administration, collection,
enforcement or determination of any Tax.


“Transaction Agreement” shall have the meaning ascribed to it in the Separation
Agreement.


“Transfer Taxes” shall mean all U.S. federal, state, local or non-U.S. sales,
use, privilege, transfer, documentary, stamp, duties, real estate transfer,
controlling interest transfer, recording and similar non-income Taxes and fees
(including any penalties, interest or additions thereto) imposed upon any member
of the Company Group, any member of the SpinCo Group or any member of the Parent
Group in connection with the Internal Reorganization, the Direct Sale, the
SpinCo Transfer, the Distribution or the Merger.


“Valuation Assumptions” shall mean, as of the date that a Material Breach
Payment becomes payable pursuant to Section 13(c)(iv), the assumptions that:


(1)          in each Tax Year ending on or after such date of a Material Breach
Payment, the Parent Group will have taxable income sufficient to fully use (x)
the deductions arising from the Basis Adjustments and (y) the SpinCo Tax
Attributes, in each case, during such Tax Year or future Tax Years (including,
for the avoidance of doubt, Basis Adjustments that would result from future
payments pursuant to Section 13(c) that would be paid in accordance with the
Valuation Assumptions) in which such deductions or SpinCo Tax Attributes, as the
case may be, would become available;
13

--------------------------------------------------------------------------------

(2)          the U.S. federal, state and local income tax rates that will be in
effect for each such Tax Year will be those specified for each such Tax Year by
the Code and other Law as in effect on the date of a Material Breach Payment,
except to the extent any change to such tax rates for such Tax Year have already
been enacted into law, in which case the changed tax rates shall be used as the
tax rates in effect for such Tax Year;


(3)          all taxable income of the Parent Group will be subject to the
maximum applicable tax rates for U.S. federal, state and local income taxes
throughout the relevant period;


(4)          any loss or credit carryovers generated by any Basis Adjustment or
SpinCo Tax Attribute (including such Basis Adjustment generated as a result of
payments under this Agreement) and available as of such date of the Material
Breach Payment will be used by the Parent Group ratably in each Tax Year from
such date of the Material Breach Payment through the scheduled expiration date
of such loss or credit carryovers or, if there is no scheduled expiration date
for any such loss or credit carryover, the fifth anniversary of the date of such
a Material Breach Payment;


(5)          any non-amortizable Reference Assets (other than Subsidiary Stock)
will be disposed of in a fully taxable transaction on the later of (i) the
fifteenth anniversary of the applicable Basis Adjustment and (ii) such date of
the Material Breach Payment, for an amount sufficient to fully utilize the Basis
Adjustment with respect to such Reference Asset;


(6)          any Subsidiary Stock will be deemed never to be disposed of; and


(7)          any payment obligations pursuant to Section 13(c) will be satisfied
on the date that any Tax Return to which such payment obligation relates is
required to be filed excluding any extensions.




(b)          Each of the following terms is defined in the Section set forth
opposite such term:


Term
Section
336(e) Agreement
Section 11(b)
Acquired Subpart F Taxes
Section 4(c)(i)
Applicable Subsidiary
Section 11(b)
Certification
Section 13(b)(iii)
Company Structure Benefits
Section 13(a)
Company Tax Proceeding
Section 17(b)
Direct Sale Allocation
Section 12(b)
Direct Sale Allocation Statement
Section 12(b)
Due Date
Section 15(a)
Election Statement
Section 11(b)
Material Breach Payment
Section 13(c)(vi)
Past Practices
Section 5(f)(i)
Section 336(e) Election
Section 11(b)
Section 338(h)(10) Election
Section 11(b)
SpinCo Allocation Statement
Section 11(c)
SpinCo Value Allocation
Section 11(c)
Tax Arbiter
Section 25
Tax Referee
Section 11(c)
Tax Refund Recipient
Section 9(c)





14

--------------------------------------------------------------------------------

(c)          All capitalized terms used but not defined herein shall have the
same meanings as in the Separation Agreement.  Any term used in this Agreement
which is not defined in this Agreement or the Separation Agreement shall, to the
extent the context requires, have the meaning assigned to it in the Code or the
applicable Treasury Regulations thereunder (as interpreted in administrative
pronouncements and judicial decisions) or in comparable provisions of Applicable
Tax Law.  The words “hereof”, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.  References to Sections and Schedules are to Sections and
Schedules of this Agreement unless otherwise specified.  All Schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any statute, law
or regulation shall be deemed to refer to such statute, law or regulation as
amended from time to time and to any rules or regulations promulgated
thereunder.  References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.  The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other theory extends and such phrase shall not mean “if”.  The parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.  The terms “or”,
“any” and “either” are not exclusive, except to the extent expressly provided
otherwise.


SECTION 2.          Sole Tax Sharing Agreement.   Any and all existing Tax
sharing agreements or arrangements, written or unwritten, between any member of
the Company Group, on the one hand, and any member of the SpinCo Group, on the
other hand, if not previously terminated, shall be terminated as of the
Distribution Date without any further action by the parties thereto.  Following
the Distribution, no member of the SpinCo Group or the Company Group shall have
any further rights or liabilities thereunder, and, except for the Surviving Tax
Sharing Agreements, this Agreement shall be the sole Tax sharing agreement
between the members of the SpinCo Group or the Parent Group, on the one hand,
and the members of the Company Group, on the other hand.


SECTION 3.          Certain Pre-Closing Matters.  [Intentionally Omitted]


SECTION 4.          Allocation of Taxes.


(a)          General Allocation Principles.  Except as provided in Section 4(b),
all Taxes shall be allocated as follows:


(i)          Allocation of Taxes for Combined Tax Returns.  The Company shall be
allocated all Taxes reported, or required to be reported, on any Combined Tax
Return that any member of the Company Group files or is required to file under
the Code or other Applicable Tax Law; provided, however, that to the extent any
such Combined Tax Return includes any Tax Item attributable to any member of the
SpinCo Group or the SpinCo Business for any Post-Distribution Period, SpinCo
shall be allocated all Taxes attributable to such Tax Items, determined on a
“with and without” basis.


(ii)          Allocation of Taxes for Separate Tax Returns.


(A)          The Company shall be allocated all Taxes reported, or required to
be reported, on (x) a Company Separate Tax Return, (y) a SpinCo Separate Tax
Return with respect to a Pre-Distribution Period or (z) any SpinCo Separate Tax
Return or a Tax Return of a member of the Parent Group to the extent
attributable to, resulting from or arising in connection with a Specified SpinCo
Pre-Closing Tax Matter.


(B)          SpinCo shall be allocated all Taxes reported, or required to be
reported, on a SpinCo Separate Tax Return with respect to a Post-Distribution
Period, other than to the extent attributable to, resulting from or arising in
connection with a Specified SpinCo Pre-Closing Tax Matter.


(iii)          Taxes Not Reported on Tax Returns.


(A)          The Company shall be allocated any Tax attributable to any member
of the Company Group or the Company Business that is not required to be reported
on a Tax Return.


(B)          Any Tax attributable to any member of the SpinCo Group or the
SpinCo Business that is not required to be reported on a Tax Return shall be
allocated to (x) the Company, if with respect to a Pre-Distribution Period, and
(y) SpinCo, if with respect to a Post-Distribution Period.
15

--------------------------------------------------------------------------------





(b)          Special Allocation Rules.  Notwithstanding any other provision in
this Section 4, the Taxes set forth in this Section 4(b) shall be allocated as
follows:


(i)          Transfer Taxes.  Transfer Taxes (other than those attributable to
the Internal Reorganization and the SpinCo Transfer) shall be allocated 50% to
the Company and 50% to SpinCo.  Any Transfer Taxes attributable to the Internal
Reorganization or the SpinCo Transfer shall be allocated solely to the Company.


(ii)          Taxes Relating to Compensatory Equity Interests.  Any Tax
liability (including, for the avoidance of doubt, the satisfaction of any
withholding Tax obligation) relating to the issuance, exercise, vesting or
settlement of any Compensatory Equity Interest shall be allocated in a manner
consistent with Section 8.


(iii)          [Intentionally Omitted]


(iv)          Section 336(e) and Section 338(h)(10) Elections.  Any liability
for any Tax (other than Transfer Taxes, the allocation of which shall be
governed by Section 4(b)(i)) payable with respect to the Section 336(e)
Elections or the Section 338(h)(10) Elections shall be allocated to the Company.


(v)          Section 338(g) Elections. Any liability for any Tax (other than
Transfer Taxes, the allocation of which shall be governed by Section 4(b)(i))
payable with respect to any election under Section 338(g) of the Code with
respect to any member of the SpinCo Group or any Direct Sale Transferred
Subsidiary, in each case, shall be allocated to (a) the Company, (A) in the case
of GE Transportes Ferroviarios S/A, and (B) in cases where such election is
expressly required to be made pursuant to Section 10(b) (and, for the avoidance
of doubt, the Company has not identified the applicable CFC as being subject to
the proviso to Section 10(b)), and (b) Parent, otherwise (including, for the
avoidance of doubt, where the Company has identified the applicable CFC as being
subject to the proviso to Section 10(b)).


(vi)          Direct Sale Assets and Liabilities. Except as provided in Section
4(b)(iv), Section 4(b)(v) or Section 4(c)(i): (a) any liability for (A) Taxes
imposed or assessed on or in respect of the Direct Sale Assets or Direct Sale
Liabilities for a Pre-Distribution Period and (B) Taxes of any Direct Sale
Transferred Subsidiary for a Pre-Distribution Period (in each case, other than
Transfer Taxes, the allocation of which shall be governed by Section 4(b)(i))
shall be allocated to the Company; and (b) any other liability for Taxes (X)
imposed or assessed on or in respect of the Direct Sale Assets or Direct Sale
Liabilities and (Y) of any Direct Sale Transferred Subsidiary (in each case,
other than Transfer Taxes, the allocation of which shall be governed by Section
4(b)(i)) shall be allocated to Parent.
16

--------------------------------------------------------------------------------



(c)          Allocation Conventions.


(i)          All Taxes allocated pursuant to Section 4(a) shall be allocated in
accordance with the Closing of the Books Method; provided, however, that if
Applicable Tax Law does not permit a SpinCo Group member or Direct Sale
Transferred Subsidiary to close its Taxable year on the Distribution Date, the
Tax attributable to the operations of the members of the SpinCo Group and the
Direct Sale Transferred Subsidiaries for any Pre-Distribution Period shall be
the Tax computed using the Closing of the Books Method; provided, further, that
any and all Taxes reported, or required to be reported, on a SpinCo Separate Tax
Return or a Direct Sale Separate Tax Return, or a Tax Return of a member of the
Parent Group to the extent attributable to a member of the SpinCo Group or a
Direct Sale Transferred Subsidiary, under Section 951(a), Section 951A(a) or
Section 965(a) of the Code (“Acquired Subpart F Taxes”) that, in each case, are
attributable to Tax Items for a Pre-Distribution Period (determined as though
the Taxable year of each specified foreign corporation (within the meaning of
Section 965(e) of the Code) giving rise to Tax Items ended on the Distribution
Date) shall be allocated to the Company, and that any Acquired Subpart F Taxes
that, in each case, are attributable to Tax Items for a Post-Distribution Period
(determined as though the Taxable year of each specified foreign corporation
(within the meaning of Section 965(e) of the Code) giving rise to Tax Items
ended on the Distribution Date) shall be allocated to Parent; provided, further,
that for purposes of determining the amount of Acquired Subpart F Taxes
allocated to the Company pursuant to the preceding proviso, (i) the portion of
any Subpart F Taxes under Section 951A and Section 965(a) of the Code,
respectively, allocated to the Company shall not exceed the amount of Taxes that
the SpinCo Group would have been required to pay (for the avoidance of doubt,
taking into account all items of deduction and credit which would have been
allowed to members of the SpinCo Group) in respect of inclusions under Section
951A and Section 965 of the Code, respectively, if (x) the SpinCo Group were a
stand-alone affiliated group of corporations the domestic members of which
joined in the filing of a consolidated U.S. federal income tax return, (y) the
Direct Sale Transferred Subsidiaries were members of such group, and (z) the
Taxable year of each member of the SpinCo Group and each Direct Sale Transferred
Subsidiary ended on the Distribution Date, and (ii) the “qualified business
asset investment” (as such term is used in Section 951A(d) of the Code) of each
relevant CFC for a Pre-Distribution Period shall be deemed to be the
Distribution Date QBAI of such CFC.


(ii)          Any Tax Item of SpinCo, Parent, or any member of their respective
Groups arising from a transaction engaged in outside the ordinary course of
business on the Distribution Date after the Distribution Effective Time shall be
properly allocable to SpinCo and any such transaction by or with respect to
SpinCo, Parent, or any member of their respective Groups occurring after the
Distribution Effective Time (including the Merger) shall be treated for all Tax
purposes (to the extent permitted by Applicable Tax Law) as occurring at the
beginning of the day following the Distribution Date in accordance with the
principles of Treasury Regulations Section 1.1502-76(b); provided that the
foregoing shall not include any action that is undertaken pursuant to the
Internal Reorganization, the SpinCo Transfer or the Distribution.
17

--------------------------------------------------------------------------------



SECTION 5.          Preparation and Filing of Tax Returns.


(a)          Company Group Combined Tax Returns.


(i)          The Company shall prepare and file, or cause to be prepared and
filed, Combined Tax Returns which a member of the Company Group is required or,
subject to Section 5(f)(iv), permitted, to file.  Each member of any such
Combined Group shall execute and file such consents, elections and other
documents as may be required, appropriate or otherwise requested by the Company
in connection with the filing of such Combined Tax Returns (provided that, in
the case of any such document the filing of which is not required, the execution
and filing of such document could not reasonably be expected to adversely affect
such member or the Parent Group (or any member thereof) for a Post-Distribution
Period).


(ii)          The parties and their respective Affiliates shall elect to close
the Taxable year of each SpinCo Group member and each Direct Sale Transferred
Subsidiary, in each case, on the Distribution Date, to the extent permitted by
Applicable Tax Law.


(b)          Separate Tax Returns.


(i)          Tax Returns to be Prepared by the Company.  The Company shall
prepare (or cause to be prepared) and, to the extent permitted by Applicable
Law, file (or cause to be filed) all SpinCo Separate Tax Returns and Direct Sale
Separate Tax Returns for any Taxable period that ends on or before the
Distribution Date; provided, however, that with respect to any such Tax Return
that is prepared by the Company but required to be filed by a member of the
Parent Group under Applicable Law, the Company shall provide such Tax Returns to
Parent not less than three (3) Business Days prior to the due date for filing
such Tax Returns (taking into account any applicable extension periods) with the
amount of any Taxes shown as due thereon, and Parent shall execute and file (or
cause to be executed and filed) the Tax Returns.


(ii)          Tax Returns to be Prepared by Parent.  Parent shall prepare and
file (or cause to be prepared and filed) all SpinCo Separate Tax Returns and all
Direct Sale Separate Tax Returns, in each case, that are not described in
Section 5(b)(i).


(c)          Provision of Information; Timing.  SpinCo and Parent shall maintain
all necessary information for the Company (or any of its Affiliates) to file any
Tax Return that the Company is required or permitted to file under this Section
5, and shall provide the Company with all such necessary information in
accordance with the Company Group’s past practice.  The Company shall maintain
all necessary information for Parent (or any of its Affiliates) to file any Tax
Return that Parent is required or permitted to file under this Section 5, and
shall provide Parent with all such necessary information in accordance with the
SpinCo Group’s and the Direct Sale Transferred Subsidiaries’ past practice.
18

--------------------------------------------------------------------------------



(d)          Review of Separate Tax Returns.  Parent shall submit to the Company
a draft of each SpinCo Separate Tax Return and each Direct Sale Separate Tax
Return (other than a SpinCo Separate Tax Return or Direct Sale Separate Tax
Return that (i) relates solely to a Post-Distribution Period or (ii) is a Tax
Return filed on an affiliated, consolidated, combined, unitary, fiscal unity or
other group basis with Parent or any of its Affiliates (other than any such
group that includes solely one or more members of the SpinCo Group, one or more
Direct Sale Transferred Subsidiaries, or a combination thereof)) described in
Section 5(b)(ii) at least thirty (30) days prior to the due date for the filing
of such Tax Return, taking into account any applicable extensions (or, in the
case of non-income tax returns, such shorter period as circumstances may
reasonably require).  The Company shall have the right to review such Tax
Return, and Parent shall (i) make any reasonable changes to such Tax Return
submitted by the Company, if such changes relate to items in respect of which
Parent may have claim for indemnity under Section 14 and (ii) consider in good
faith any other changes to such Tax Return submitted by the Company, in each
case, provided that such changes are submitted no later than fifteen (15) days
prior to the due date for the filing of such Tax Return (or, in the case of
non-income tax returns, such shorter period as circumstances may reasonably
require).  The parties agree to consult and to attempt to resolve in good faith
any issues arising as a result of the review of any such Tax Return.


(e)          Review of Combined Tax Returns with Separate Tax Liability.  The
Company shall submit to Parent a draft of the portions of any Combined Tax
Returns (including pro forma portions thereof) that relate solely to one or more
members of the SpinCo Group, one or more Direct Sale Transferred Subsidiaries,
or a combination thereof, and that reflect a Tax liability allocated to SpinCo
pursuant to Section 4(a)(i) at least thirty (30) days prior to the due date for
the filing of such Tax Return, taking into account any applicable extensions
(or, in the case of non-income tax returns, such shorter period as circumstances
may reasonably require).  Parent shall have the right to review such portions,
and the Company shall (i) make any reasonable changes to such Tax Return
submitted by Parent, if such changes relate to items in respect of which the
Company may have claim for indemnity under Section 14 and (ii) consider in good
faith any other changes to such Tax Return submitted by Parent, in each case,
provided that such changes are submitted no later than fifteen (15) days prior
to the due date for the filing of such Tax Return (or, in the case of non-income
tax returns, such shorter period as circumstances may reasonably require). 
Notwithstanding anything to the contrary in this Agreement, in no event shall
Parent or any of its Affiliates be entitled to receive or review all or any
portion of any affiliated, combined, consolidated or unitary Tax Return that
includes any member of the Company Group (other than a member of the SpinCo
Group and any Direct Sale Transferred Subsidiary), except as expressly set forth
in this Section 5(e).
19

--------------------------------------------------------------------------------



(f)          Special Rules Relating to the Preparation of Tax Returns.


(i)          General Rule.  Except as provided in this Section 5(f)(i), the
Company shall prepare (or caused to be prepared) any Tax Return for which it is
responsible under this Section 5 in accordance with past practices, permissible
accounting methods, elections or conventions (“Past Practices”) used by the
members of the Company Group and the members of the SpinCo Group prior to the
Distribution Date with respect to such Tax Return (except as otherwise required
by Applicable Law), and to the extent any items, methods or positions are not
covered by Past Practices, in accordance with reasonable Tax accounting
practices selected by the Company.  With respect to any Tax Return that Parent
has the obligation and right to prepare, or cause to be prepared, under this
Section 5 (other than any Tax Return that (i) relates solely to a
Post-Distribution Period or (ii) is a Tax Return filed on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis with Parent
or any of its Affiliates (other than any such group that includes solely one or
more members of the SpinCo Group, one or more Direct Sale Transferred
Subsidiaries, or a combination thereof)), such Tax Return shall be prepared in
accordance with Past Practices used by the members of the Company Group, the
members of the SpinCo Group and the Direct Sale Transferred Subsidiaries prior
to the Distribution Date with respect to such Tax Return (except as otherwise
required by Applicable Law), and to the extent any items, methods or positions
are not covered by Past Practices, in accordance with reasonable Tax accounting
practices selected by Parent. Notwithstanding the foregoing and any other
provision of this Agreement, no provision of this Agreement shall be applied to
prevent Parent from causing an entity treated as a partnership for U.S. federal
income tax purposes to make an election under Section 754 of the Code or any
corresponding or similar provision of state or local or non-U.S. Tax Law, as
applicable.


(ii)          Consistency with Intended Tax Treatment.


(A)          The parties shall report the Internal Reorganization in the manner
determined by the Company; provided that the Company communicates its treatment
of the Internal Reorganization to Parent no fewer than thirty (30) days prior to
the due date (taking into account any applicable extensions) for filing an
applicable Tax Return that reflects the Internal Reorganization and such
treatment is supportable on an at least “more likely than not” level of comfort,
unless, and then only to the extent, an alternative position is required
pursuant to a Final Determination.


(B)          The parties shall report the SpinCo Transactions and the Direct
Sale for all Tax purposes in a manner consistent with the Intended Tax Treatment
and the making of the Section 336(e) Elections and the Section 338(h)(10)
Elections unless, and then only to the extent, an alternative position is
required pursuant to a Final Determination.
20

--------------------------------------------------------------------------------



(iii)          Separate Tax Returns.  With respect to any SpinCo Separate Tax
Return or Direct Sale Separate Tax Return for which Parent is responsible
pursuant to this Agreement, Parent and the other members of the Parent Group
shall include all Tax Items in such SpinCo Separate Tax Return or Direct Sale
Separate Tax Return, as the case may be, in a manner that is consistent with the
inclusion of such Tax Items in any related Tax Return for which the Company is
responsible to the extent such Tax Items are allocated in accordance with this
Agreement.


(iv)          Election to File Combined Tax Returns.  The Company shall have the
sole discretion of filing any Combined Tax Return if the filing of such Tax
Return is elective under Applicable Tax Law, except where such an election would
be binding on Parent for a Taxable period beginning on or after the
Distribution.


(v)          Preparation of Transfer Tax Returns.  The Member Company required
under Applicable Tax Law to file any Tax Returns in respect of Transfer Taxes
shall prepare and file (or cause to be prepared and filed) such Tax Returns.  If
required by Applicable Tax Law, the Company, SpinCo and Parent shall, and shall
cause their respective Affiliates to, cooperate in preparing and filing, and
join in the execution of, any such Tax Returns.


(g)          Payment of Taxes.  The Company shall pay (or cause to be paid) to
the proper Taxing Authority (or to Parent with respect to any SpinCo Separate
Tax Return or Direct Sale Separate Tax Return prepared by the Company but
required to be filed by a member of the Parent Group under Applicable Tax Law)
the Tax shown as due on any Tax Return for which a member of the Company Group
is responsible under this Section 5, and Parent shall pay (or cause to be paid)
to the proper Taxing Authority the Tax shown as due on any Tax Return for which
a member of the Parent Group is responsible under this Section 5.  If any member
of the Company Group is required to make a payment to a Taxing Authority for
Taxes allocated to SpinCo or Parent under Section 4, Parent shall pay the amount
of such Taxes to the Company in accordance with Section 14 and Section 15.  If
any member of the Parent Group is required to make a payment to a Taxing
Authority for Taxes allocated to the Company under Section 4, the Company shall
pay the amount of such Taxes to Parent in accordance with Section 14 and Section
15.


(h)          Notwithstanding anything to the contrary in this Agreement, in no
event shall any member of the Company Group or the Parent Group, as the case may
be, be entitled to receive, review or otherwise have access to all or any
portion of any Tax Return filed on an affiliated, consolidated, combined,
unitary, fiscal unity or other group basis by members of the other Group, other
than pro forma portions thereof that relate solely to one or more members of the
SpinCo Group, one or more Direct Sale Transferred Subsidiaries, or a combination
thereof, and reflect a Tax liability allocated to a member of such first Group
hereunder.
21

--------------------------------------------------------------------------------



SECTION 6.          Apportionment of Tax Attributes.


(a)          Tax Attributes arising in a Pre-Distribution Period will be
allocated to (and the benefits and burdens of such Tax Attribute will inure to)
the members of the Company Group, the members of the SpinCo Group and the Direct
Sale Transferred Subsidiaries in accordance with the Company’s historical
practice (except as otherwise required by Applicable Law), the Code, Treasury
Regulations, and any applicable state, local and non-U.S. law, as determined by
the Company in its reasonable discretion.


(b)          After the close of the Taxable period in which the Distribution
Date occurs, the Company shall in good faith advise Parent in writing of the
portion, if any, of Tax Attributes, or other consolidated, combined or unitary
attribute which the Company determines shall be allocated or apportioned to the
members of the SpinCo Group or the Direct Sale Transferred Subsidiaries under
Applicable Tax Law.  All members of the Parent Group shall prepare all Tax
Returns in accordance with such written notice, except as otherwise required by
Applicable Law.  In the event of an adjustment to any Tax Attributes or other
consolidated, combined or unitary attribute determined by the Company, the
Company shall promptly notify Parent in writing of such adjustment.  For the
avoidance of doubt, the Company shall not be liable to any member of the Parent
Group for any failure of any determination under this Section 6(b) to be
accurate under Applicable Tax Law, provided such determination was made in good
faith.


(c)          Except as otherwise provided herein, to the extent that the amount
of any Tax Attribute is later reduced or increased by a Taxing Authority or as a
result of a Tax Proceeding, such reduction or increase shall be allocated to the
Member Company to which such Tax Attribute was allocated pursuant to this
Section 6, as determined by the Company in its reasonable discretion.


SECTION 7.          Utilization of Tax Attributes.


(a)          Amended Returns.  Any amended Tax Return or claim for a refund with
respect to any member of the SpinCo Group or any Direct Sale Transferred
Subsidiary may be made only by the party responsible for preparing the original
Tax Return with respect to such member of the SpinCo Group or Direct Sale
Transferred Subsidiary pursuant to Section 5.  Except as required by Applicable
Law, such party shall not file or cause to be filed any such amended Tax Return
or claim for a refund without the prior written consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed, if
such filing, assuming it is accepted, could reasonably be expected to change the
Tax liability of such other party (or any Affiliate of such other party) for any
Taxable period.


(b)          Carryback of Tax Attributes.


(i)          To the extent permitted by Applicable Tax Law, Parent shall cause
the SpinCo Group and each Direct Sale Transferred Subsidiary to elect to forego
carrybacks of any Tax Attributes of the SpinCo Group or such Direct Sale
Transferred Subsidiary to a Pre-Distribution Period.
22

--------------------------------------------------------------------------------



(ii)          If Parent is unable to forego carrybacks of any Tax Attributes of
the SpinCo Group or a Direct Sale Transferred Subsidiary to a Pre-Distribution
Period, the Company Group shall, at the request of Parent and at Parent’s sole
expense, file any amended Tax Returns reflecting such carryback (unless such
filing, assuming it is accepted, could reasonably be expected to increase the
Tax liability of the Company or any of its Affiliates for any Taxable period). 
If the Company Group (or any member thereof) receives a Tax Refund as a result
of such a carryback (or otherwise realizes a reduction in cash Taxes actually
payable, determined on a “with and without” basis), the Company shall remit the
amount of such Tax Refund (or an amount equal to any such other reduction in
cash Taxes) to Parent in accordance with Section 9(b).


(c)          Carryforwards to Separate Tax Returns.  If (i) any net operating
loss, net capital loss, or any tax credit is allocated to a member of a Combined
Group pursuant to Section 6 and is carried forward to a SpinCo Separate Tax
Return or Direct Sale Separate Tax Return, as applicable, and (ii) the Parent
Group (or any member thereof) receives a Tax Refund as a result of such a
carryforward (or otherwise realizes a reduction in cash Taxes actually payable,
determined on a “with and without” basis), Parent shall remit the amount of such
Tax Refund (or an amount equal to any such other reduction in cash Taxes) to the
Company in accordance with Section 9(c).  If a portion or all of any Tax
Attribute is allocated to a member of a Combined Group pursuant to Section 6,
and is carried forward to a Company Separate Tax Return, any Tax Refunds arising
from such carryforward shall be retained by the Company Group.


SECTION 8.          Deductions and Reporting for Certain Awards.


(a)          Deductions.  Solely the member of the Group for which the relevant
individual is currently employed or, if such individual is not currently
employed by a member of the Group, was most recently employed at the time of the
issuance, vesting, exercise, disqualifying disposition, payment, settlement or
other relevant Taxable event, as appropriate, in respect of the Compensatory
Equity Interests shall be entitled to claim, in a Post-Distribution Period, any
income Tax deduction on its Tax Return in respect of such equity awards and
other incentive compensation on its respective Tax Return associated with such
event.


(b)          If, notwithstanding clause (a), the SpinCo Group or the Parent
Group actually utilizes any deductions for a Taxable period ending after the
Distribution Date with respect to (i) the issuance, exercise, vesting or
settlement after the Distribution Date of any Compensatory Equity Interests, or
(ii) any liability with respect to compensation which is required to be paid or
satisfied by, or is otherwise allocated to, any member of the Company Group in
accordance with any Transaction Agreement, Parent shall remit an amount to the
Company equal to the overall net reduction in actual cash Taxes paid (determined
on a “with and without” basis) by the SpinCo Group or the Parent Group, as
applicable, resulting from the event giving rise to such deduction (and any
income in respect of such event, subject to Section 15(b)) in the year of such
event.  If a Taxing Authority subsequently reduces or disallows the use by the
SpinCo Group or the Parent Group, as applicable, of such a deduction, the
Company shall return an amount equal to the overall net increase in Tax
liability of the SpinCo Group or the Parent Group, as applicable, owing to the
Taxing Authority to the remitting party.
23

--------------------------------------------------------------------------------



(c)          Withholding and Reporting.  For any Taxable period (or portion
thereof), except as the Company may at any time otherwise determine in its
reasonable discretion, the Company shall satisfy, or shall cause to be
satisfied, all applicable withholding and reporting responsibilities (including
all income, payroll, or other Tax reporting related to income to any current or
former employees) with respect to the issuance, exercise, vesting or settlement
of such Compensatory Equity Interests that settle with or with respect to stock
of the Company.  The Company, SpinCo and Parent acknowledge and agree that the
parties shall cooperate with each other and with third-party providers to
effectuate withholding and remittance of Taxes, as well as required Tax
reporting, in a timely manner.


SECTION 9.          Tax Refunds.


(a)          Company Tax Refunds.  The Company shall be entitled to any Tax
Refunds (including, in the case of any refund actually received, any interest
thereon actually received from a Taxing Authority) received by any member of the
Company Group or any member of the Parent Group with respect to any Tax
allocated to a member of the Company Group under this Agreement, including, for
the avoidance of doubt, the recovery by any member of the Parent Group of any
value added or similar Taxes that are attributable to the transfer of the Direct
Sale Assets in the Direct Sale.


(b)          SpinCo and Parent Tax Refunds.  SpinCo or Parent, as the case may
be, shall be entitled to any Tax Refunds (including, in the case of any refund
actually received, any interest thereon actually received from a Taxing
Authority) received by any member of the Company Group after the Distribution
Date with respect to any Tax allocated to a member of the SpinCo Group or a
member of the Parent Group under this Agreement.


(c)          A Member Company receiving (or realizing) a Tax Refund to which
another Member Company is entitled hereunder (a “Tax Refund Recipient”) shall
pay over the amount of such Tax Refund (including interest received from the
relevant Taxing Authority, but net of any Taxes imposed with respect to such Tax
Refund and any other reasonable costs) within thirty (30) days of receipt
thereof (or from the due date for payment of any Tax reduced thereby); provided,
however, that the other Member Company, upon the request of such Tax Refund
Recipient, shall repay the amount paid to the other Member Company (plus any
penalties, interest or other charges imposed by the relevant Taxing Authority)
in the event that, as a result of a subsequent Final Determination, a Tax Refund
that gave rise to such payment is subsequently disallowed.


SECTION 10.          Certain Covenants.


(a)          On or after the Distribution Date, neither SpinCo nor Parent will,
nor will either permit any other member of its Group to, make or change any Tax
election, change any accounting method, amend any Tax Return or take any Tax
position on any Tax Return, take any other action or enter into any transaction
that could reasonably be expected to result in any increased Tax liability or
reduction of any Tax asset of any member of the Company Group in respect of any
Pre-Distribution Period; provided that this Section 10(a) shall not apply to the
incurrence of any Tax liability (or the reduction in any Tax asset) of the
Company Group as a result of the SpinCo Transfer, the Internal Reorganization,
the Distribution or the Merger.
24

--------------------------------------------------------------------------------



(b)          Parent and SpinCo shall (and shall cause the members of their
respective Groups to) make timely elections under Section 338(g) of the Code in
respect of (i) each member of the SpinCo Group and (ii) each Direct Sale
Transferred Subsidiary, in each case, that is a CFC for U.S. federal income Tax
purposes; provided, however, that, without the Company’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed),
neither Parent nor SpinCo shall make, or permit any member of its respective
Group to make, any such election with respect to a member of the SpinCo Group or
a Direct Sale Transferred Subsidiary, in each case, if the Company shall have
identified such CFC as being subject to this proviso by written notice delivered
to Parent no later than 120 days after the Closing Date; and provided further,
that, in all cases an election shall be made under Section 338(g) of the Code
with respect to GE Transportes Ferroviarios S/A.  The provisions of Section
11(c) shall apply to any election made pursuant to this Section 10(b) mutatis
mutandis, except that the Company shall deliver to Parent any SpinCo Allocation
Statement with respect to any election made pursuant to this Section 10(b)
within 180 days of the Closing Date.


(c)          If Parent becomes aware of an event described in clause (c) of the
definition of Credit Event, Parent shall provide prompt written notice to the
Company.


SECTION 11.          Section 336(e) and Section 338(h)(10) Elections.


(a)          The Company, Parent and SpinCo agree that the SpinCo Transactions
are intended to be treated as described in the definition of “Intended Tax
Treatment.”


(b)          The Company, Parent and SpinCo agree (and shall cause the members
of their respective Groups) to make timely elections under Section 336(e) of the
Code (with respect to SpinCo and each other Applicable Subsidiary for the
Distribution and the Merger, together) and Section 338(h)(10) of the Code (with
respect to each Applicable Subsidiary other than SpinCo (to the extent
transferred on or after January 25, 2019) for the SpinCo Transfer and with
respect to SpinCo and each other Applicable Subsidiary for the Merger),
including in each case the Treasury Regulations issued thereunder and elections
under any comparable statutes in any other jurisdiction, for each member of the
SpinCo Group that is a domestic entity taxable as a corporation for U.S. federal
income Tax purposes (each such member (including SpinCo), an “Applicable
Subsidiary,” and each such election, a “Section 336(e) Election” or a “Section
338(h)(10) Election,” as applicable) and to file each such election in
accordance with Applicable Law. Without limiting the foregoing:  (1) as soon as
reasonably practicable after the execution of this Agreement, but in any event
prior to the due date for the Company’s consolidated U.S. federal income Tax
Return for the taxable year that includes the Closing Date, the Company, SpinCo
and each other Applicable Subsidiary shall enter into a written, binding
agreement to make the Section 336(e) Elections as described in Treasury
Regulations Sections 1.336-2(h)(1)(i) and 1.336-2(h)(4) (the “336(e)
Agreement”), (2) the Company shall retain a copy of the 336(e) Agreement, in
accordance with Treasury Regulation Section 1.336-2(h)(1)(i), (3) the Company
shall timely file with its consolidated U.S. federal income Tax Return for the
taxable year that includes the Closing Date an election statement for each
Section 336(e) Election satisfying the requirements of Treasury Regulation
Section 1.336-2(h)(1)(i), (h)(5) and (h)(6) (each, an “Election Statement”), a
draft of which the Company shall provide to Parent for its review and comment at
least 30 days prior to such due date, (4) prior to the due date for the
Company’s consolidated U.S. federal income Tax Return for the taxable year that
includes the Closing Date, the Company shall provide SpinCo and each other
Applicable Subsidiary with its respective Election Statement, in accordance with
Treasury Regulation Section 1.336-2(h)(1), (5) the Company shall timely file or
cause to be timely filed two IRS Forms 8883 (or successor or comparable form
with respect to elections under Section 336(e)) reflecting each Section 336(e)
Election with respect to SpinCo and each other Applicable Subsidiary that is
consistent with the SpinCo Value Allocation (as defined in Section 11(c) below),
in accordance with Treasury Regulations Section 1.336-2(h)(7), (6) the Company
and Parent shall timely file an IRS Form 8023 for each Section 338(h)(10)
Election (or, where applicable, IRS Forms 8023 applicable to multiple Section
338(h)(10) Elections, addressing all of the Section 338(h)(10) Elections), and
(7) the Company and Parent shall timely file or cause to be timely filed an IRS
Form 8883, consistent with the SpinCo Value Allocation (as defined in Section
11(c) below), reflecting each Section 338(h)(10) Election with respect to SpinCo
and/or each other Applicable Subsidiary. As promptly as practicable (and in any
event within ten (10) Business Days) following the due date of the Company’s
consolidated U.S. federal income Tax Return for the taxable year that includes
the Closing Date, the Company shall provide (or cause to be provided) to Parent
written confirmation or other evidence reasonably satisfactory to Parent that
the Election Statements have been attached to such Tax Return, in accordance
with Treasury Regulation Section 1.336-2(h)(1)(iii). In the event of an
adjustment to the SpinCo Allocation Statement as provided in Section 11(c), the
Company and Parent shall (or shall cause the relevant members of their
respective Groups) to file amended IRS Forms 8883 as required to reflect such
adjustment.
25

--------------------------------------------------------------------------------



(c)          Within 90 days after the Closing Date, the Company shall deliver to
Parent a statement (the “SpinCo Allocation Statement”) allocating (i) the
“aggregate deemed asset disposition price” and “adjusted grossed-up basis” (as
such terms are defined in Treasury Regulations Sections 1.336-3 and 1.336-4) of
the assets of SpinCo and each other Applicable Subsidiary in accordance with the
Treasury regulations promulgated under Section 336(e), (ii) the “aggregate
deemed sale price” and “adjusted grossed-up basis” (as such terms are defined in
Treasury Regulations Sections 1.338-4 and 1.338-5) of the assets of SpinCo and
each other Applicable Subsidiary in accordance with the Treasury regulations
promulgated under Section 338, and (iii) the consideration for the acquisition
of such assets (including any assumed liabilities to the extent properly taken
into account under Section 1060 of the Code) among such assets in accordance
with Section 1060 of the Code. Parent shall have the right to review the SpinCo
Allocation Statement.  If within 45 days after receipt of the SpinCo Allocation
Statement Parent notifies the Company in writing that it disagrees with one or
more items on the SpinCo Allocation Statement, the Company and Parent shall
negotiate in good faith to resolve such dispute. If the Company and Parent fail
to resolve such dispute within 30 days, an accounting firm of national standing
mutually acceptable to the Company and Parent (the “Tax Referee”) shall
determine the appropriate allocation and revise the SpinCo Allocation Statement
accordingly. If Parent does not respond within 45 days of its initial receipt of
the SpinCo Allocation Statement, or upon resolution of the disputed items, the
allocation reflected on the SpinCo Allocation Statement (as such may have been
adjusted) shall be the “SpinCo Value Allocation” and shall be binding on the
parties hereto. The Company, Parent and SpinCo agree to act in accordance with
the SpinCo Value Allocation in the preparation, filing and audit of any Tax
Return.  If an adjustment is made pursuant to Section 2.10 of the Separation
Agreement, the SpinCo Value Allocation shall be adjusted in accordance with
Sections 336(e), 338 and 1060 of the Code and the Treasury Regulations
promulgated thereunder, as mutually agreed by the Company and Parent.  In the
event that agreement is not reached within 20 days after the determination of
the SpinCo Increase Amount or SpinCo Deficit Amount (as the case may be and, in
each case, as defined in the Separation Agreement), any disputed items shall be
resolved by the Tax Referee.
26

--------------------------------------------------------------------------------



(d)          The Company, Parent, and SpinCo acknowledge and agree that one or
more of the elections or forms to be filed under this Section 11 may be filed on
a “protective” basis.


(e)          To the extent permitted by Applicable Law, the parties shall treat
the assets set forth on Schedule C as “qualified property” within the meaning of
Section 168(k)(2) of the Code.


SECTION 12.          Direct Sale Matters.


(a)          The Company, Parent and SpinCo agree that the Direct Sale is
intended to be treated as described in the definition of “Intended Tax
Treatment.”


(b)          Within 90 days after the closing of the Direct Sale, the Company
shall deliver to Parent a statement (the “Direct Sale Allocation Statement”)
allocating the Direct Sale Consideration among the Direct Sale Assets in
accordance with Section 1060 of the Code and any comparable statutes in any
other applicable jurisdiction. Parent, on behalf of Direct Sale Purchaser, shall
have the right to review the Direct Sale Allocation Statement.  If within 45
days after receipt of the Direct Sale Allocation Statement, Parent notifies the
Company in writing that it disagrees with one or more items on the Direct Sale
Allocation Statement, the Company and Parent shall negotiate in good faith to
resolve such dispute. If the Company and Parent fail to resolve such dispute
within 30 days, the Tax Referee shall determine the appropriate allocation and
revise the Direct Sale Allocation Statement accordingly. If Parent does not
respond within 45 days of its initial receipt of the Direct Sale Allocation
Statement, or upon resolution of the disputed items, the allocation reflected on
the Direct Sale Allocation Statement (as such may have been adjusted) shall be
the “Direct Sale Allocation” and shall be binding on the parties hereto. the
Company, Direct Sale Purchaser and Parent agree to act in accordance with the
Direct Sale Allocation in the preparation, filing and audit of any Tax Return.
In all events, the Direct Sale Allocation shall be consistent with the Direct
Sale Allocation Principles.  If an adjustment is made pursuant to Section 2.11
of the Separation Agreement, the Direct Sale Allocation shall be adjusted in
accordance with Section 1060 of the Code (and the Treasury Regulations
promulgated thereunder) and any comparable statutes in any other applicable
jurisdiction, as mutually agreed by the Company and Parent.  In the event that
agreement is not reached within 20 days after the determination of the Direct
Sale Increase Amount or Direct Sale Deficit Amount (as the case may be and, in
each case, as defined in the Separation Agreement), any disputed items shall be
resolved by the Tax Referee.
27

--------------------------------------------------------------------------------



(c)          To the extent permitted by Applicable Law, the parties shall treat
the assets set forth on Schedule D as “qualified property” within the meaning of
Section 168(k)(2) of the Code.


(d)          If the Company (or any of its Affiliates) and Direct Sale Purchaser
(or any of its Affiliates) are eligible to make an election under Section
338(h)(10) of the Code in respect of the actual or deemed purchase and sale of
the equity interests of a Direct Sale Transferred Subsidiary in the Direct Sale,
the Company and Direct Sale Purchaser shall (or, if applicable, shall cause
their respective Affiliates to) jointly make a timely election under Section
338(h)(10) of the Code and the Treasury Regulations issued thereunder (and under
any comparable statutes in any other jurisdiction) in respect of such purchase
and sale and shall file each such election in accordance with Applicable Law.
The provisions of Section 11(c) shall apply to any such election mutatis
mutandis.


(e)          Section 2.01(d) of the Separation Agreement is incorporated herein
by reference.


SECTION 13.          Allocation of Structure Benefits.


(a)          Structure Benefits shall be allocated as provided below.


(i)          The Company Group shall be entitled to 100% of Structure Benefits
until the Company Group has been allocated Structure Benefits equal to the
Structure Benefit Payment Cap (“Company Structure Benefits”).


(ii)          The Parent Group shall be entitled to retain any Structure
Benefits that are not Company Structure Benefits.


(b)          Determination of Structure Benefits.


(i)          No later than one hundred twenty (120) days after the Closing Date,
the Company shall deliver to Parent a certification, signed by the chief
financial officer of the Company, setting forth information regarding the
Non-Stepped-Up Basis of the Reference Assets at a level of detail reasonably
necessary to permit the determination of Structure Benefits for each Tax Year.


(ii)          No later than thirty (30) days after the due date (taking into
account extensions validly obtained) for filing the Parent Group Return for each
Tax Year, Parent shall provide the Company with a certification signed by the
chief financial officer of Parent setting forth the amount, if any, with respect
to such Tax Year of the Structure Benefits realized by the Parent Group and the
amount of such Structure Benefits that are Company Structure Benefits.
28

--------------------------------------------------------------------------------



(iii)          The certifications pursuant to clauses (b)(i) and (b)(ii) of this
Section (each, a “Certification”) shall (A) set forth in reasonable detail the
basis for the applicable calculation or determination, (B) be delivered together
with any Supporting Information and (C) in the case of a Certification described
in clause (b)(ii) of this Section, shall include a statement to the effect that
all such calculations and determinations have been made without regard to any
transaction a significant purpose of which is to reduce or defer any amount
payable by Parent.  If the chief financial officer of the preparing party
determines that it is necessary to adjust any computations required by the
preceding sentence, then such chief financial offer will be permitted to make
such adjustments in a manner reasonably acceptable to the non-preparing party.


(iv)          Notwithstanding anything to the contrary contained in this Section
13(b), (i) the Company and Parent shall use commercially reasonable efforts to
resolve any disputes with respect to the Certifications, and (ii) if the Company
and Parent are unable to resolve such dispute within ten (10) days, the
applicable Certification and a certification prepared by the chief financial
officer of the non-preparing party that resolves the disputed item or items in
the manner that such chief financial officer believes is appropriate and sets
forth in reasonable detail the basis for the determination shall be submitted to
the Tax Arbiter for resolution in accordance with Section 25.


(c)          Payment of Structure Benefits.


(i)          In General. With respect to each Tax Year, within ten (10) days of
the agreement by the Company and Parent that the applicable Certification is
acceptable to each party, Parent shall make a payment to the Company equal to
the Company Structure Benefits with respect to such Tax Year, if any.


(ii)          Tax Treatment. Unless otherwise required pursuant to a Final
Determination, the parties agree to treat, for U.S. federal and applicable state
and local income tax purposes:


(A)          Any payment (or portion thereof) pursuant to this Section 13(c)
that is not attributable to the Direct Sale as an upward adjustment to the
“aggregate deemed asset disposition price” and “adjusted grossed-up basis” (as
such terms are defined in Treasury Regulations Section 1.336-3 and 1.336-4) or
an upward adjustment to the “aggregate deemed sale price” and “adjusted
grossed-up basis” (as such terms are defined in Treasury Regulations Sections
1.338-4 and 1.338-5), as applicable, of the assets of SpinCo and/or each other
Applicable Subsidiary; and
29

--------------------------------------------------------------------------------



(B)          Any payment (or portion thereof) pursuant to this Section 13(c)
that is attributable to the Direct Sale (other than amounts accounted for as
interest under the Code) as an adjustment to the Direct Sale Consideration.


For purposes of this Agreement, a payment (or portion thereof) is attributable
to the Direct Sale to the extent that the Structure Benefit corresponding to
such payment (or portion thereof) was derived from any Direct Sale Structure Tax
Asset.


(iii)          Payments Following a Parent Change of Control.  In the event of a
Parent Change of Control, all payments with respect to Structure Benefits
following such Parent Change of Control shall be mutually determined by the
Company and Parent acting in good faith based on the Parent Group’s projected
standalone taxable income, which shall be calculated at the time of such Parent
Change of Control based on the Parent Group’s standalone activities, balance
sheet, Tax Attributes and other characteristics, in each case, immediately
before such Parent Change of Control.


(iv)          Late Payments.  Any payment required to be made by Parent under
this Agreement with respect to Structure Benefits that is not made when due
under the terms of this Agreement shall be payable together with any interest
thereon, computed at the Default Rate and commencing from the date on which such
payment was due and payable.


(v)          Acceleration on Material Breach.  In the event that (i) (x) Parent
fails to make any payment (other than a payment of a de minimis amount) under
this Agreement with respect to Structure Benefits within thirty (30) days after
the date when due, (y) following the expiration of such thirty (30) day period,
the Company provides written notice to Parent of such failure and (z) Parent
fails to cure such failure within ten (10) days of receipt of such written
notice, or (ii) a Credit Event has occurred, then all obligations hereunder with
respect to such Structure Benefits shall be accelerated and become immediately
due and payable, and shall include, without duplication: (1) the Material Breach
Payment; (2) any prior payments with respect to Structure Benefits that are due
and payable but that still remain unpaid as of the date of such acceleration;
and (3) any current payments with respect to Structure Benefits due for the Tax
Year ending with or including the date of such acceleration; provided that, in
the event that a Credit Event occurs within the thirty (30) day period described
in clause (i)(x) above, such thirty (30) day period shall be deemed to end on
the date of the Credit Event and clauses (i)(y) and (i)(z) shall not apply.


(vi)          Payment Upon Material Breach.  The “Material Breach Payment”
payable to the Company pursuant to Section 13(c)(v) shall equal the present
value, discounted at the Default Rate, of all payments with respect to Structure
Benefits that would be required to be paid to the Company using the Valuation
Assumptions.
30

--------------------------------------------------------------------------------



(vii)          Repayment Upon Certain Occurrences. In the event that (i) any
Structure Benefit is disallowed pursuant to a Final Determination and (ii) after
giving effect to such Final Determination, (x) the aggregate amount of payments
previously made to the Company in respect of Structure Benefits (and not repaid
pursuant to this Section 13(c)(vii)) exceeds (y) the aggregate amount of
Structure Benefits previously recognized (and not disallowed), the Company shall
pay to Parent an amount equal to such excess; provided that, for purposes of
Section 13(a)(i), the portion of such disallowed Structure Benefit in respect of
which a payment is made by the Company pursuant to this Section 13(c)(vii) shall
thereafter be deemed never to have been allocated to the Company.


(viii)          Withholding.  Parent, the Company and their respective
Affiliates shall be entitled to deduct and withhold from any amount payable
pursuant to this Agreement such amounts as are required to be deducted and
withheld under the Code or any provision of state, local or non-U.S. Law.  To
the extent that amounts are so withheld and paid over to the appropriate taxing
authority, such withheld amounts shall be treated for all purposes of this
Agreement, other than Section 13(c)(i), as having been paid to the Person in
respect of whom such withholding was made.


SECTION 14.          Indemnities.


(a)          Parent Indemnity to the Company.  Parent and each other member of
the Parent Group shall jointly and severally indemnify the Company and the other
members of the Company Group against, and hold them harmless, without
duplication, from:


(i)          any Tax liability allocated to SpinCo or Parent pursuant to Section
4; and


(ii)          all liabilities, costs, expenses (including reasonable expenses of
investigation and attorneys’ fees and expenses), losses, damages, assessments,
settlements or judgments arising out of or incident to the imposition,
assessment or assertion of any Tax liability or damage described in (i),
including those incurred in the contest in good faith in appropriate proceedings
relating to the imposition, assessment or assertion of any such Tax, liability
or damage.


(b)          Company Indemnity to Parent.  Except in the case of any liabilities
described in Section 14(a), the Company and each other member of the Company
Group will jointly and severally indemnify Parent and the other members of the
Parent Group against, and hold them harmless, without duplication, from:


(i)          any Tax liability allocated to the Company pursuant to Section 4;


(ii)          any Taxes of the Company (or any Subsidiary of the Company
immediately prior to the Merger Effective Time) payable as a result of the
Internal Reorganization;
31

--------------------------------------------------------------------------------



(iii)          any Taxes imposed on any member of the SpinCo Group or Parent
Group under Treasury Regulations Section 1.1502-6 (or similar or analogous
provision of state, local or non-U.S. law) as a result of any such member being
or having been a member of a Combined Group; and


(iv)          all liabilities, costs, expenses (including reasonable expenses of
investigation and attorneys’ fees and expenses), losses, damages, assessments,
settlements or judgments arising out of or incident to the imposition,
assessment or assertion of any Tax liability or damage described in (i), (ii),
or (iii), including those incurred in the contest in good faith in appropriate
proceedings relating to the imposition, assessment or assertion of any such Tax,
liability or damage.


(c)          Discharge of Indemnity.  Parent, the Company and the members of
their respective Groups shall discharge their obligations under Section 14(a) or
Section 14(b), respectively, by paying the relevant amount in accordance with
Section 15, within 30 Business Days of demand therefor.  Any such demand shall
include a statement showing the amount due under Section 14(a) or Section 14(b),
as the case may be.  Notwithstanding the foregoing, if any member of the Parent
Group or any member of the Company Group disputes in good faith the fact or the
amount of its obligation under Section 14(a) or Section 14(b), then no payment
of the amount in dispute shall be required until any such good faith dispute is
resolved in accordance with Section 25; provided, however, that any amount not
paid within 30 Business Days of demand therefor shall bear interest as provided
in Section 15.


(d)          Tax Benefits.  If an indemnification obligation of any Indemnifying
Party under this Section 14 arises in respect of an adjustment that makes
allowable to an Indemnified Party any offsetting deduction or other item that
would reduce taxes which would not, but for such adjustment, be allowable, then
any such indemnification obligation shall be an amount equal to (i) the amount
otherwise due but for this Section 14(d), minus (ii) the reduction in actual
cash Taxes payable by the Indemnified Party in the year such indemnification
obligation arises, determined on a “with and without” basis.


SECTION 15.          Payments.


(a)          Timing.  All payments required to be made under this Agreement
(excluding, for the avoidance of doubt, any payments to a Taxing Authority
described herein) shall be made in immediately available funds.  Except as
otherwise provided, all such payments will be due thirty (30) Business Days
after the receipt of notice of such payment or, where no notice is required,
thirty (30) Business Days after the fixing of liability or the resolution of a
dispute (the “Due Date”).  Payments shall be deemed made when received.  Any
payment that is not made on or before the Due Date shall bear interest at the
rate equal to the “prime” rate as published on such Due Date in the Wall Street
Journal, Eastern Edition, for the period from and including the date immediately
following the Due Date through and including the date of payment.  With respect
to any payment required to be made under this Agreement, the Company and Parent
have the right to designate, by written notice to the other party, which member
of the designating party’s Group will make or receive such payment; provided,
however, that all such payments shall be made by a Person that is a “domestic
corporation” within the meaning of Section 7701(a) of the Code.
32

--------------------------------------------------------------------------------



(b)          Treatment of Payments.  To the extent permitted by Applicable Tax
Law and except as otherwise provided herein, any payment made by the Company or
any member of the Company Group to Parent or any member of the Parent Group, or
by Parent or any member of the Parent Group to the Company or any member of the
Company Group, pursuant to this Agreement, the Separation Agreement, the Merger
Agreement or any other Transaction Agreement that relates to Taxable periods (or
portions thereof) ending on or before the Distribution Date shall be treated by
the parties hereto for all Tax purposes as an adjustment to the “aggregate
deemed asset disposition price” and “adjusted grossed-up basis” (as such terms
are defined in Treasury Regulations Section 1.336-3 and 1.336-4) or as an
adjustment to the “aggregate deemed sale price” and “adjusted grossed-up basis”
(as such terms are defined in Treasury Regulations Sections 1.338-4 and
1.338-5), as applicable, of the assets of SpinCo and each other Applicable
Subsidiary; provided, however, that any payment made pursuant to Section 2.05 of
the Separation Agreement shall instead be treated as if the party required to
make a payment of received amounts received such amounts as agent for the other
party; provided, further, that any payment made pursuant to the Transition
Services Agreement, the R&D Agreement, the India R&D Agreement or other
Ancillary Agreement, in each case, that is in the nature of compensations for
services shall be treated as such; and provided, further, that any payment made
in respect of Direct Sale Assets or Direct Sale Liabilities (including any
indemnification payment in respect of the Direct Sale) shall be treated as an
adjustment to the Direct Sale Consideration.  In the event that a Taxing
Authority asserts that a party’s treatment of a payment described in this
Section 15(b) should be other than as required herein, such party shall use its
reasonable best efforts to contest such assertion in a manner consistent with
Section 17.


(c)          No Duplicative Payment.  It is intended that the provisions of this
Agreement shall not result in a duplicative payment of any amount required to be
paid under the Separation Agreement, the Merger Agreement or any other
Transaction Agreement, and this Agreement shall be construed accordingly.


SECTION 16.          Communication and Cooperation.


(a)          Consult and Cooperate.  SpinCo, the Company and Parent shall
consult and cooperate (and shall cause each other member of their respective
Groups to consult and cooperate) fully at such time and to the extent reasonably
requested by the other party in connection with all matters subject to this
Agreement.  Such cooperation shall include:


(i)          the retention, and provision on reasonable request, of any and all
information including all books, records, documentation or other information
pertaining to Tax matters relating to the SpinCo Group, any necessary
explanations of information, and access to personnel, until one year after the
expiration of the applicable statute of limitation (giving effect to any
extension, waiver, or mitigation thereof);
33

--------------------------------------------------------------------------------



(ii)          the execution of any document that may be necessary (including to
give effect to Section 17) or helpful in connection with any required Tax Return
or in connection with any Tax Proceeding; and


(iii)          the use of the parties’ commercially reasonable efforts to obtain
any documentation from a Governmental Authority or a third party that may be
necessary or helpful in connection with the foregoing.


(b)          Provide Information.  Except as set forth in Section 17, the
Company, SpinCo and Parent shall keep each other reasonably informed with
respect to any material development relating to the matters subject to this
Agreement.


(c)          Tax Attribute Matters.  The Company, SpinCo and Parent shall
promptly advise each other with respect to any proposed Tax adjustments that are
the subject of a Tax Proceeding, and that may affect Structure Benefits or any
Tax liability or any Tax Attribute (including, but not limited to, basis in an
asset or the amount of earnings and profits) of any member of the Parent Group
or any member of the Company Group, respectively.


(d)          Confidentiality and Privileged Information.  Any information or
documents provided under this Agreement shall be kept confidential by the party
receiving the information or documents, except as may otherwise be necessary in
connection with the filing of required Tax Returns or in connection with any
audit, proceeding, suit or action.  Notwithstanding any other provision of this
Agreement or any other agreement, (i) no member of the Company Group or Parent
Group, respectively, shall be required to provide any member of the Parent Group
or Company Group, respectively, or any other Person access to or copies of any
information or procedures other than information or procedures that relate
solely to SpinCo, the business or assets of any member of the SpinCo Group or
matters for which Parent or Company Group, respectively, has an obligation to
indemnify under this Agreement, and (ii) in no event shall any member of the
Company Group or the Parent Group, respectively, be required to provide any
member of the Parent Group or Company Group, respectively, or any other Person
access to or copies of any information if such action could reasonably be
expected to result in the waiver of any privilege.  Notwithstanding the
foregoing, in the event that the Company or Parent, respectively, determines
that the provision of any information to any member of the Parent Group or
Company Group, respectively, could be commercially detrimental or violate any
law or agreement to which the Company or Parent, respectively, is bound, the
Company or Parent, respectively, shall not be required to comply with the
foregoing terms of this Section 16(d) except to the extent that it is able,
using commercially reasonable efforts, to do so while avoiding such harm or
consequence.
34

--------------------------------------------------------------------------------



SECTION 17.          Audits and Contest.


(a)          Notice.  Each of the Company, SpinCo and Parent shall promptly
notify the other parties in writing upon the receipt from a relevant Taxing
Authority of any notice of a Tax Proceeding that may give rise to an
indemnification obligation under this Agreement or a change to Structure
Benefits; provided that a party’s right to indemnification or with respect to
Structure Benefits under this Agreement shall not be limited in any way by a
failure to so notify, except to the extent that the Indemnifying Party or the
counterparty with respect to Structure Benefits, as the case may be, is
prejudiced by such failure.


(b)          Company Control.  Notwithstanding anything in this Agreement to the
contrary and except as otherwise provided in Section 17(d), the Company shall
have the right to control any Tax Proceeding with respect to any Tax matters of
(i) a Combined Group or any member of a Combined Group (as such), (ii) any
member of the Company Group and (iii) any member of the SpinCo Group with
respect to a Pre-Distribution Period (each, a “Company Tax Proceeding”).  The
Company shall have absolute discretion with respect to any decisions to be made,
or the nature of any action to be taken, with respect to any Tax matter
described in the preceding sentence; provided, however, that to the extent that
any Tax Proceeding relating to such a Tax matter is reasonably likely to give
rise to an indemnity obligation of SpinCo or Parent under Section 14, materially
increase the Taxes allocated to any member of the Parent Group pursuant to
Section 4 or materially affect the Tax Attributes allocated to any member of the
SpinCo Group pursuant to Section 6, the Company shall keep Parent informed of
all material developments and events relating to any such Company Tax Proceeding
and the Company shall not settle or compromise any such contest without Parent’s
written consent, which consent may not be unreasonably withheld, conditioned or
delayed.


(c)          Parent Assumption of Control.  The Company, in its sole discretion,
may permit Parent to elect to assume control of a Company Tax Proceeding at
Parent’s sole cost and expense; provided, however, that Parent shall have no
obligation to elect to control any Company Tax Proceeding but, if Parent so
elects, it will (i) be responsible for the payment of any liability arising from
the disposition of such matter notwithstanding any other provision of this
Agreement to the contrary and (ii) indemnify the Company Group for any increase
in a liability and any reduction of a Tax asset of the Company Group arising
from such matter.


(d)          Consolidated Group Tax Matters.  The Company, in the case of any
Tax Proceeding with respect to the consolidated U.S. federal income Tax Return
(or any similar state and local Tax Return filed on a group basis) of the
Company Group, and Parent, in the case of any Tax Proceeding with respect to the
consolidated U.S. federal income Tax Return (or any similar state and local Tax
Return filed on a group basis) of the Parent Group, shall have the right to
control any such Tax Proceeding relating to the Intended Tax Treatment; provided
that (i) the controlling party shall keep the non-controlling party fully
informed of all material developments, (ii) the non-controlling party (at its
own cost) shall have the right to participate in the defense of such Tax
Proceeding, and (iii) the controlling party shall not settle or compromise any
such Tax Proceeding without the non-controlling party’s written consent, which
consent may not be unreasonably withheld, conditioned, or delayed (in the case
of clause (ii) and (iii), only if such Tax Proceeding could reasonably be
expected to (A) result in an obligation under Section 13(c)(vii), Section 14(a)
or Section 14(b) or (B) adversely affect the Structure Tax Assets); provided,
further, that if the non-controlling party withholds its consent to a settlement
or compromise, then the non-controlling party shall be liable for Taxes
resulting from a Final Determination to the extent the basis for the Final
Determination is such that the non-controlling party would have liability, in
whole or in part, under Section 13(c)(vii), Section 14(a) or Section 14(b), as
applicable, as a result of such Final Determination. The Company and Parent
shall use their reasonable best efforts to ensure that the Final Determination
clearly provides the basis for such determination.
35

--------------------------------------------------------------------------------



(e)          Parent Control.  Parent shall have the right to control any Tax
Proceeding with respect to SpinCo, or any member of the SpinCo Group, relating
to one or more members of the SpinCo Group and to any Post-Distribution Period;
provided, however, that to the extent any such matter may give rise to a claim
for indemnity by SpinCo or Parent against the Company under Section 14(b) of
this Agreement or, except as described in Section 17(d), relates to Structure
Benefits allocated to the Company under Section 13(a), (i) Parent shall keep the
Company informed of all material developments and events relating to such
matters, (ii) at its own cost and expense, the Company shall have the right to
participate in (but not to control) the defense of any such tax claim, and (iii)
Parent shall not settle or compromise any such tax claim without the prior
written consent of the Company (which shall not be unreasonably withheld,
conditioned or delayed).


SECTION 18.          Notices.


 All notices, requests and other communications to any party hereunder shall be
in writing (including telecopy or similar writing) and shall be given,


if to the Company or the Company Group, to:

       
General Electric Company
 
33-41 Farnsworth Street
 
Boston, MA 02210
 
Attention:  General Counsel
 
Facsimile No.: +44 207302 6834
 
E-mail: jim.waterbury@ge.com
       
with a copy (which shall not constitute notice) to:
       
Davis Polk & Wardwell LLP
 
450 Lexington Avenue
 
New York, New York 10017
 
Attention:
 Neil Barr
   
William Curran
 
Telecopy: (212) 450-5581



36

--------------------------------------------------------------------------------








 
if to Parent, SpinCo or the Parent Group or the SpinCo Group, to:
       
Westinghouse Air Brake Technologies Corporation
 
1001 Air Brake Avenue
 
Wilmerding, Pennsylvania 15148
 
Attention:  David L. DeNinno
 
Facsimile No.:  412-825-1305
 
E-mail:  ddeninno@wabtec.com
       
with a copy (which shall not constitute notice) to:
       
Jones Day
 
250 Vesey Street
 
New York, New York 10281
 
Attention:
Robert A. Profusek
   
Richard M. Nugent
 
Facsimile No.: 212-755-7306
 
E-mail:
raprofusek@jonesday.com
   
rnugent@jonesday.com



or to such other address or telecopy number and with such other copies, as such
party may hereafter specify for that purpose by notice to the other party.  Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when transmittal confirmation is received if
sent by telecopy (or if that day is not a Business Day, on the first following
day that is a Business Day), and (c) if given by any other means, upon delivery
or refusal of delivery at the address specified in this Section 18.


SECTION 19.          Costs and Expenses.   Except as expressly set forth in this
Agreement, each party shall bear its own costs and expenses incurred pursuant to
this Agreement.  For purposes of this Agreement, costs and expenses shall
include, but not be limited to, reasonable attorneys’ fees, accountants’ fees
and other related professional fees and disbursements.  For the avoidance of
doubt, unless otherwise specifically provided in the Transaction Agreements, all
liabilities, costs and expenses incurred in connection with this Agreement by or
on behalf of SpinCo or any member of the SpinCo Group in any Pre-Distribution
Period shall be the responsibility of the Company and shall be assumed in full
by the Company.


SECTION 20.          Effectiveness; Termination and Survival.   Except as
expressly set forth in this Agreement, as between the Company and SpinCo, this
Agreement shall become effective upon the consummation of the Distribution, and
as between the Company, SpinCo and Parent, this Agreement shall become effective
upon the consummation of the Merger.  All rights and obligations arising
hereunder shall survive until they are fully effectuated or performed; provided
that, notwithstanding anything in this Agreement to the contrary, this Agreement
shall remain in effect and its provisions shall survive for one year after the
full period of all applicable statutes of limitation (giving effect to any
extension, waiver or mitigation thereof) and, with respect to any claim
hereunder initiated prior to the end of such period, until such claim has been
satisfied or otherwise resolved.  This agreement shall terminate without any
further action at any time before the Merger Effective Time upon termination of
the Merger Agreement.
37

--------------------------------------------------------------------------------



SECTION 21.          Specific Performance.   Each party hereto acknowledges that
the remedies at law of the other party for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.


SECTION 22.          Captions.   The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.


SECTION 23.          Entire Agreement; Amendments and Waivers.


(a)          Entire Agreement.


(i)          This Agreement, the other Transaction Agreements and any other
agreements contemplated hereby or thereby constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings and negotiations, both written and oral,
between the parties with respect to the subject matter hereof.


(ii)          THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION,
WARRANTY, PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN
MADE OR RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN THE OTHER TRANSACTION DOCUMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE DISCLAIMER SET FORTH IN THE PRECEDING SENTENCE, NEITHER THE
COMPANY NOR ANY OF ITS AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES IN ANY PRESENTATION OR WRITTEN INFORMATION
RELATING TO THE SPINCO BUSINESS GIVEN OR TO BE GIVEN IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS OR IN ANY FILING MADE OR TO BE MADE BY OR ON BEHALF OF
THE COMPANY OR ANY OF ITS AFFILIATES WITH ANY GOVERNMENTAL AUTHORITY, AND NO
STATEMENT MADE IN ANY SUCH PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH
FILING OR CONTAINED IN ANY SUCH OTHER INFORMATION SHALL BE DEEMED A
REPRESENTATION OR WARRANTY HEREUNDER OR OTHERWISE.  SPINCO ACKNOWLEDGES THAT THE
COMPANY HAS INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY THE COMPANY OR ANY
OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF THE
SPINCO BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS IN
WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY.
38

--------------------------------------------------------------------------------



(b)          Amendments and Waivers.


(i)          This Agreement may be amended, and any provision of this Agreement
may be waived if and only if such amendment or waiver, as the case may be, is in
writing and signed, in the case of an amendment, by the parties or, in the case
of a waiver, by the party against whom the waiver is to be effective.


(ii)          No failure or delay by either party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.  Any term,
covenant or condition of this Agreement may be waived at any time by the party
that is entitled to the benefit thereof, but only by a written notice signed by
such party expressly waiving such term, covenant or condition.  The waiver by
any party of a breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.


SECTION 24.          Governing Law and Interpretation.   This Agreement shall be
construed in accordance with and governed by the law of the State of Delaware
(without regard to the choice of law provisions thereof).


SECTION 25.          Dispute Resolution.   In the event of any dispute relating
to this Agreement, including but not limited to whether a Tax liability is a
liability of the Company Group, the SpinCo Group or the Parent Group, the
parties shall work together in good faith to resolve such dispute within thirty
(30) days.  In the event that such dispute is not resolved, upon written notice
by a party after such thirty (30)-day period, the matter shall be referred to a
U.S. Tax counsel or other Tax advisor of recognized national standing (the “Tax
Arbiter”) that will be jointly chosen by the Company and Parent; provided,
however, that, if the Company and the Parent do not agree on the selection of
the Tax Arbiter after five (5) days of good faith negotiation, the Tax Arbiter
shall consist of a panel of three U.S. Tax counsel or other Tax advisors of
recognized national standing with one member chosen by the Company, one member
chosen by Parent, and a third member chosen by mutual agreement of the other
members within the following ten (10)-day period.  Each decision of a panel Tax
Arbiter shall be made by majority vote of the members.  The Tax Arbiter may, in
its discretion, obtain the services of any third party necessary to assist it in
resolving the dispute.  The Tax Arbiter shall furnish written notice to the
parties to the dispute of its resolution of the dispute as soon as practicable,
but in any event no later than ninety (90) days after acceptance of the matter
for resolution.  Any such resolution by the Tax Arbiter shall be binding on the
parties, and the parties shall take, or cause to be taken, any action necessary
to implement such resolution.  All fees and expenses of the Tax Arbiter shall be
shared equally by the parties to the dispute.
39

--------------------------------------------------------------------------------



SECTION 26.          Counterparts.   This Agreement may be signed in any number
of counterparts (including by facsimile or PDF), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


SECTION 27.          Successors and Assigns; Third Party Beneficiaries.   Except
as provided below, this Agreement shall be binding upon and shall inure only to
the benefit of the parties hereto and their respective successors and assigns,
by merger, acquisition of assets or otherwise (including but not limited to any
successor of a party hereto succeeding to the Tax Attributes of such party under
Applicable Tax Law).  This Agreement is not intended to benefit any Person other
than the parties hereto and such successors and assigns, and no such other
Person shall be a third party beneficiary hereof.  Upon the Merger Effective
Time, this Agreement shall be binding on Parent and Parent shall be subject to
the obligations and restrictions imposed on SpinCo hereunder, including the
indemnification obligations of SpinCo under Section 14.


SECTION 28.          Authorization, Etc.   Each of the parties hereto hereby
represents and warrants that it has the power and authority to execute, deliver
and perform this Agreement, that this Agreement has been duly authorized by all
necessary corporate action on the part of such party, that this Agreement
constitutes a legal, valid and binding obligation of each such party, and that
the execution, delivery and performance of this Agreement by such party does not
contravene or conflict with any provision or law or of its charter or bylaws or
any agreement, instrument or order binding on such party.


SECTION 29.          Change in Tax Law.   Any reference to a provision of the
Code, Treasury regulations or any other Applicable Tax Law shall include a
reference to any applicable successor provision of the Code, Treasury
regulations or other Applicable Tax Law; provided that, in the event of any
amendment to any provision of the Code, Treasury regulations or any other
Applicable Tax Law (or any successor provision thereto) or any promulgation of
official, published guidance with respect thereto, the underlying principles of
calculation and allocation in this Agreement shall apply mutatis mutandis, and
the parties hereto shall cooperate in good faith to apply such principles in
such manner.


[SIGNATURE PAGE FOLLOWS]
40

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.



 
The Company on its own behalf and on behalf of the members of the Company Group.
         
By:
/s/ Michael Jones
   
Name:
Michael Jones
   
Title:
Vice President, Business Development
         
SpinCo on its own behalf and on behalf of the members of the SpinCo Group.
         
By:
/s/ Thomas LaFrance
   
Name:
Thomas LaFrance
   
Title:
General Counsel & Secretary
         
Parent on its own behalf and on behalf of the members of the Parent Group.
         
By:
/s/ Raymond T. Betler
   
Name:
Raymond T. Betler
   
Title:
President and Chief Executive Officer
         
Direct Sale Purchaser
         
By:
/s/ David DeNinno
   
Name:
David DeNinno
   
Title:
President and Secretary




--------------------------------------------------------------------------------





SCHEDULE A


DIRECT SALE ALLOCATION PRINCIPLES1
Legal Entity Name
Direct Sale Value Allocation
(All numbers in USD)
GE Transportes Ferroviarios S/A
278,218,606
Brazil real estate assets described in item (5) of Schedule 2.01(a) of the
Separation Agreement
9,926,105
GE Transportation Systems (China) Co. Ltd.
43,908,322
GE South Africa Technologies (Proprietary) Limited2
1,681,174
GE Transportation Group Holdings PTY LTD
113,686,360
Transportation Global Egypt LLC
12,994,350
Transportation Egypt Services LLC
131,2563
PT Transportation Solutions Indonesia
9,403,617
Locomotive Manufacturing and Services, S.A. de C.V.
353,801,377
GE Manufacturing Solutions, LLC
270,159,113
General Electric Canada assets described in item (3) of Schedule 2.01(a) of the
Separation Agreement
276,797,060
General Electric Canada Company assets described in item (5) of Schedule 2.01(a)
of the Separation Agreement
-
General Electric Company assets described in item (1) and item (2) of Schedule
2.01(a) of the Separation Agreement
1,219,922,000
Transferred Notes
284,370,660
Total
2,875,000,000


















--------------------------------------------------------------------------------

1
All valuations are on a cash-free basis.

2
This figure reflects an aggregate amount to be allocated to (i) the shares of GE
South Africa Technologies (Proprietary) Limited and (ii) the contractual rights,
obligations, title, benefits and interests described in item (6) of Schedule
2.01(a) of the Separation Agreement.

3
This value for Transportation Egypt Services LLC represents only the value of
the shares directly transferring to Parent in the Direct Sale.

--------------------------------------------------------------------------------





SCHEDULE B


REFERENCE ASSET PARTNERSHIPS, DISREGARDED ENTITIES AND BRANCHES




1.
GE Global Sourcing LLC





2.
GE Diesel Locomotive Private Limited





3.
Komatsu GE Mining Systems, LLC





4.
GE Global Sourcing II LLC





5.
GE Global Sourcing India Pvt Ltd





6.
GE-UGM, LLC





7.
GE Transportation Parts, LLC





8.
GE Manufacturing Solutions, LLC





9.
Transportation Global LLC - Angola Branch





10.
Transportation Global LLC - Colombia Branch





11.
Transportation Global LLC - Ghana Branch





12.
Transportation Global LLC - Kazakhstan Branch





13.
Transportation Global LLC - Peru Branch





14.
Transportation Global LLC - Dubai Branch





15.
Transportation Global LLC - Abu Dhabi Branch





16.
Transportation Global LLC - Zambia Branch

--------------------------------------------------------------------------------



SCHEDULE C


“QUALIFIED PROPERTY” (TRANSACTIONS OTHER THAN DIRECT SALE)




1.
Software described in Section 168(k)(2) of the Code the tax basis of which is
adjusted for U.S. federal income tax purposes, including pursuant to Section
743(b) of the Code, in connection with the SpinCo Transfer, the Distribution or
the Merger.





2.
All other property, plant and equipment (but excluding buildings and real
property) described in Section 168(k)(2) of the Code the tax basis of which is
adjusted for U.S. federal income tax purposes, including pursuant to Section
743(b) of the Code, in connection with the SpinCo Transfer, the Distribution or
the Merger.

--------------------------------------------------------------------------------



SCHEDULE D


“QUALIFIED PROPERTY” (DIRECT SALE)




1.
Software described in Section 168(k)(2) of the Code the tax basis of which is
adjusted for U.S. federal income tax purposes, including pursuant to Section
743(b) of the Code, in connection with the Direct Sale.





2.
Rotable parts described in Section 168(k)(2) of the Code the tax basis of which
is adjusted for U.S. federal income tax purposes, including pursuant to Section
743(b) of the Code, in connection with the Direct Sale.





3.
All other property, plant and equipment (but excluding buildings and real
property) described in Section 168(k)(2) of the Code the tax basis of which is
adjusted for U.S. federal income tax purposes, including pursuant to Section
743(b) of the Code, in connection with the Direct Sale.








--------------------------------------------------------------------------------